 20-11604-jlg        Doc 7     Filed 09/08/20 Entered 09/08/20 18:54:42                   Main Document
                                             Pg 1 of 47




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )     Chapter 11
                                                           )
 LATAM Airlines Group S.A., et al.,1                       )     Case No. 20-11254 (JLG)
                                                           )
                                                           )
                                    Debtors.               )     Jointly Administered
                                                           )


                          STATEMENT OF FINANCIAL AFFAIRS FOR
                             HOLDCO I S.A. (CASE NO. 20-11604)




1 The Debtors in these Chapter 11 Cases, along with each Debtor’s U.S. or local tax identification number (as
applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte Aéreo S.A.
(XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K); LATAM
Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (96-
6315202); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II
SpA (XX-XXXXXXX); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo
Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (85- 7753009);
Professional Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas
Aéreas S.A. (65- 0773334); Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade
Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus
Corredora de Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for the Debtors
is: 6500 NW 22nd Street Miami, FL 33131.
     20-11604-jlg      Doc 7      Filed 09/08/20 Entered 09/08/20 18:54:42                   Main Document
                                                Pg 2 of 47



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

LATAM Airlines Group S.A., et al.,                               Case No.: 20-11254 (JLG)

                            Debtors.1                            Jointly Administered


         GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
           AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        On May 26, 2020 (the “Initial Petition Date”), LATAM Airlines Group S.A. (“LATAM
 Parent”) and 28 of its affiliated debtors and debtors in possession in the above-captioned Chapter
 11 cases (each an “Initial Debtor” and, collectively, the “Initial Debtors”) commenced voluntary
 cases (the “Initial Chapter 11 Cases”) under chapter 11 of title 11, United States Code (the
 “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New
 York (the “Bankruptcy Court”).

         On July 7, 2020 and July 9, 2020 (each, a “Subsequent Petition Date” and, together with
 the Initial Petition Date, as applicable to each Debtor (as defined below), the “Petition Date”),
 additional LATAM affiliates (the “Subsequent Debtors” and, together with the Initial Debtors,
 the “Debtors”) filed voluntary petitions under chapter 11 of the Bankruptcy Code (the
 “Subsequent Chapter 11 Cases” and, together with the Initial Chapter 11 Cases, the “Chapter 11
 Cases”).



 1
       The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s U.S. or local tax
       identification number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (98-
       0058786); Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training
       LATAM S.A. (96-847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX);
       Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX);
       Aerovías de Integración Regional S.A. (XX-XXXXXXX); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador
       S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services,
       LLC (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (83-
       0460010); Prime Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (37-
       1910216); Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú S.A. (52-
       2195500); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II SpA (XX-XXXXXXX); Holdco Colombia
       I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan
       Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (65-
       0623014); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A. (XX-XXXXXXX);
       Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e Turismo S.A.
       (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus Corredora de Seguros
       Ltda. (N/A). For the purpose of these Chapter 11 cases, the service address for the Debtors is: 6500 NW 22nd
       Street Miami, FL 33131.
 20-11604-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:54:42            Main Document
                                          Pg 3 of 47



       The Debtors continue to operate their businesses and manage their properties as debtors
and debtors in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The
Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly
administered under case number 20-11254 (JLG).

       The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) were prepared pursuant to Bankruptcy Code section 521 and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by management of
the Debtors with unaudited information available as of the applicable Petition Date.

        These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each of
the Debtors’ Schedules, sub-Schedules, Statements, sub-Statements, exhibits, and continuation
sheets, and should be referred to in connection with any review of the Schedules and Statements.
Disclosure of information in one Schedule, sub-Schedule, Statement, sub-Statement, exhibit, or
continuation sheet, even if incorrectly placed, shall be deemed to be disclosed in the correct
Schedule, Statement, exhibit, or continuation sheet.

      The Schedules and Statements and these Global Notes should not be relied upon by
any persons for information relating to current or future financial conditions, events, or
performance of any of the Debtors.

Reservation of Rights. The Debtors’ Chapter 11 Cases are large and complex. The Debtors’
management has made every reasonable effort to ensure that the Schedules and Statements are as
accurate and complete as possible, based on the information that was available to them at the
time of preparation.

        The Debtors have made reasonable efforts to schedule the assets and liabilities, required
financial information, and cash disbursements according to the appropriate Debtor entity.
However, because LATAM’s accounting systems and practices were developed for consolidated
reporting purposes, it is possible that not all scheduled information is attributed or recorded with
the correct Debtor entity on these Schedules and Statements.

       Subsequent information or discovery may result in material changes to these Schedules
and Statements, and inadvertent errors or omissions may have occurred. As the Schedules and
Statements contain unaudited information, which is subject to further review, verification, and
potential adjustment, there can be no assurance that these Schedules and Statements are accurate
and/or complete. Accordingly, the Debtors reserve all rights to supplement and amend the
Schedules and Statements.

       The Debtors have made reasonable efforts to characterize, classify, categorize or
designate the claims, assets, executory contracts, unexpired leases, and other items reported in
the Schedules and Statements correctly. Due to the complexity and size of the Debtors’
businesses, however, the Debtors may have improperly characterized, classified, categorized, or
designated certain items. In addition, certain items reported in the Schedules and Statements


                                                 2
 20-11604-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:54:42             Main Document
                                          Pg 4 of 47



could be included in more than one category. In those instances, one category has been chosen
to avoid duplication. Further, the designation of a category is not meant to be wholly inclusive
or descriptive of the rights or obligations represented by such item.

        Nothing contained in the Schedules and Statements or these Global Notes shall constitute
an admission or a waiver of rights with respect to these Chapter 11 Cases, including, but not
limited to, any issues involving substantive consolidation for plan purposes, subordination,
and/or causes of action arising under the provisions of Chapter 5 of the Bankruptcy Code and
other relevant non-bankruptcy laws to recover assets or avoid transfers. For the avoidance of
doubt, listing a claim on Schedule D as “secured,” on Schedule E as “priority,” on Schedule F as
“unsecured priority,” or listing a contract or lease on Schedule G as “executory” or “unexpired,”
does not constitute an admission by the Debtors of the legal rights of the claimant and/or
contractual counterparty, or a waiver of a Debtor’s right to recharacterize or reclassify such
claim or contract. Failure to designate a claim on a given Debtor’s Schedules as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such
amount is not “disputed,” “contingent,” or “unliquidated” or that such claim is not subject to
objection. The Debtors reserve their respective rights to dispute, or assert offsets, setoffs, or
defenses to, any claim reflected on the Schedules as to the nature, amount, liability, or status or
to otherwise subsequently designate any claim as disputed, contingent, and/or unliquidated.

1.      Basis of Presentation. LATAM Parent historically prepared consolidated quarterly and
annual consolidated financial statements that were audited annually and included all of the
Debtors, as well as affiliated non-Debtor entities (together, “LATAM”). Unlike the consolidated
financial statements, the Schedules and Statements generally reflect the assets and liabilities of
each Debtor on a non-consolidated basis. Accordingly, the amounts listed in the Schedules and
Statements will likely differ, at times materially, from the consolidated financial reports prepared
historically by LATAM.

       Although the Schedules and Statements may, at times, incorporate information prepared
in accordance with IFRS (International Financial Reporting Standards), the Schedules and
Statements neither purport to represent nor reconcile to financial statements otherwise prepared
and/or distributed by the Debtors in accordance with IFRS.

2.     Reporting Date. Each Debtor operates on a fiscal year ending on December 31st
annually. All asset and liability information, except where otherwise noted, is provided as of the
applicable Petition Date.

3.     Currency. All amounts are reflected in U.S. dollars, which LATAM uses as its reporting
currency.

4.      Estimates and Assumptions. The preparation of the Schedules and Statements required
the Debtors to make estimates and assumptions that affected the reported amounts of certain
assets and liabilities, the disclosure of certain contingent assets and liabilities, and the reported
amounts of revenue and expense. Actual results could differ materially from these estimates.
The Debtors reserve the right to amend the reported amounts of assets, liabilities, revenues, and
expenses to reflect changes in those estimates or assumptions.


                                                 3
 20-11604-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:54:42             Main Document
                                          Pg 5 of 47




5.       Totals. All totals that are included in the Schedules and Statements represent totals of all
known amounts. To the extent there are unknown or undetermined values or, conversely, claims
listed as unliquidated, contingent and/ or disputed, the actual totals may be different than the
listed totals.

6.     Undetermined, To be Determined or Unknown Amounts. The description of an
amount as “undetermined,” “to be determined,” or “unknown” is not intended to reflect upon the
materiality of such amount. Certain amounts may be clarified during the course of the
Chapter 11 Cases.

7.      Asset Presentation and Valuation. The Debtor assets presented are based on values
consistent with their books and records. These values do not purport to represent the ultimate
value that would be received in the event of a sale, and may not represent economic value as
determined by an appraisal or other valuation technique. As it would be prohibitively expensive
and an inefficient use of estate assets for the Debtors to obtain current economic valuations for
all of their assets, unless otherwise noted, the carrying value on the Debtors’ books (e.g., net
book value), rather than current economic values, is reflected on the Schedules and Statements.

8.      Cash Management. The Debtors use an integrated, centralized cash management system
to facilitate the collection, concentration and disbursement of the various Debtors’ funds in
approximately twenty-eight countries around the world. As a result, certain payments in the
Schedules and Statements may have been made prepetition by one entity on behalf of another
entity through the operation of the consolidated cash management system. A description of the
Debtors’ prepetition cash management system is contained in the Motion of the Debtors for
Interim and Final Orders Authorizing Continued Use of Cash Management System [Docket No.
19] and further detail is contained in the Motion to Authorize Debtors' Motion for Entry of
Interim and Final Orders Directing Certain Orders in the Chapter 11 Cases of LATAM Airlines
Group S.A. et al. Be Made Applicable to Subsequent Debtors [Docket No. 484].

9.       Contingent Assets and Causes of Action. Despite their reasonable efforts to identify all
known assets, the Debtors may not have listed all of their causes of action or potential causes of
action against third parties as assets in their Schedules and Statements, including, but not limited
to, avoidance actions arising under Chapter 5 of the Bankruptcy Code and actions under other
relevant non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with
respect to any causes of action, avoidance actions, controversy, right of set-off, cross claim,
counterclaim, or recoupment, and any claim in connection with any contract, breach of duty
imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, power, privilege, license, and franchise of any
kind or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertible directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law they may
have, and neither these Global Notes nor the Schedules and Statements shall be deemed a waiver
of any such claims, causes of actions, or avoidance actions or in any way prejudice or impair the
assertion of such claims.


                                                 4
 20-11604-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42            Main Document
                                         Pg 6 of 47




         The Debtors may also possess contingent and unliquidated claims against affiliated
entities (both Debtor and non-Debtor) for various financial accommodations and similar benefits
they have extended from time to time, including, but not limited to, contingent and unliquidated
claims for contribution, reimbursement, and/or indemnification arising from various
(i) guarantees, (ii) indemnities, (iii) intercompany loans, (iv) tax-sharing agreements,
(v) warranties, (vi) operational and servicing agreements, (vii) shared service agreements, and
(viii) other arrangements.

10.     Guarantees and Other Secondary Liability Claims. The Debtors have used their
reasonable best efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other similar agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedules of the Debtor or Debtors affected
by such Guarantees. Where a Guarantee exists, co-obligors are listed on a Debtor’s Schedule H
to the extent the Debtor is either the primary obligor or the guarantor of the relevant obligation.
To the extent that a Debtor is a guarantor, such Guarantees are also listed on its Schedule D or
E/F, as appropriate, and listed as “contingent” and “unliquidated” unless otherwise specified.
Further, it is possible that certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve their rights to amend the Schedules and
Statements to the extent that additional Guarantees are identified. In addition, the Debtors
reserve the right to amend the Schedules and Statements to recharacterize, reclassify, add, or
remove any such contract or claim.

11.     Pledged Assets. A significant amount of the assets listed on the Debtors’ Schedule A/B
have been pledged as collateral by the Debtors. Assets pledged as collateral include, among
other things, cash, securities, inventories, equipment, aircraft, engines, spare parts, equity
interests in subsidiaries, contract rights, and other related assets.

       In certain instances, LATAM Parent or another Debtor may be a co-obligor or guarantor
with respect to the obligations of another Debtor or non-Debtor, which obligation or guarantee is
secured by property pledged by the Debtor. To the extent that the Debtor no longer holds title to
the pledged collateral securing the obligation or guarantee, such obligation or guarantee is
considered unsecured and is listed on that Debtor’s Schedule F.

12.      Leases and Executory Contracts. Certain leases relating to LATAM’s fleet are
reflected twice in a Debtor’s Schedules – once in the Debtor’s Schedule G as an executory
contract and again in the in its Schedule D or F, as appropriate, as a contingent, unliquidated
claim on account of the Debtor’s corresponding obligations under the lease or contract. Nothing
herein or in the Schedules or Statements shall be construed as a concession, admission or
evidence as to the determination of the legal status of any leases identified in the Schedules or
Statements, including whether such leases: (i) constitute an executory contract within the
meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve
all of their rights.


                                                5
 20-11604-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:54:42             Main Document
                                          Pg 7 of 47




13.      Aircraft. As of the Initial Petition Date, the Initial and Subsequent Debtors together
operated 340 aircraft, the bulk of which were not owned directly by the Debtors and are therefore
not reflected as assets on their respective Schedule A/B. These 340 aircraft comprised the
entirety of LATAM’s fleet, with the Initial Debtors' fleet consisting of 320 aircraft and the
Subsequent Debtors’ fleet consisting of the remaining 20 aircraft. As of the Initial Petition Date,
the Initial Debtors subleased 160 of the aircraft in their fleet to the Subsequent Debtors.

        As to the 320 aircraft comprising the Initial Debtors’ fleet, as of the Initial Petition Date:
(a) 30 aircraft were directly owned by Initial Debtors; (b) 5 aircraft were owned by trusts (each,
a “Leasing Trust”) in which certain of the Initial Debtors held the beneficial interests (see Global
Note in response to Statement Question 12 for more detail regarding the Leasing Trusts); and
(c) the remaining 285 aircraft were leased by the Initial Debtors through a combination of 187
finance and tax leases and 98 operating leases with third parties.

        As to the 20 aircraft comprising the Subsequent Debtors’ fleet, as of their respective
Petition Dates: (a) 2 aircraft were directly owned by Subsequent Debtors; and (b) the remaining
18 aircraft were leased by the Subsequent Debtors through a combination of 15 finance and tax
leases and 3 operating leases with third parties.

        Under a finance or tax lease, the Debtor leases an aircraft through a separate entity (a
Special Purpose Vehicle, “SPV”) that is the legal owner of the aircraft. The SPV generally
finances the acquisition of the aircraft by issuing debt to a third party lender. To the extent that a
Debtor guarantees the financial obligations of an SPV to the third party lender, such guarantee is
listed in accordance with Global Note 10 above. To the extent that a Debtor owns an SPV or
holds the beneficial interest in a Leasing Trust, such ownership interest will be listed on that
Debtor’s Schedule A/B without reference to the underlying assets of the SPV or trust. The
Debtor may then operate the aircraft or sublease the aircraft to another Debtor or non-Debtor.

        Under an operating lease, the Debtor leases an aircraft directly from a third party lessor,
and in some occasions, may sublease the aircraft to another Debtor or non-Debtor.

       To the extent that a Debtor leases an aircraft from a non-Debtor lessor, either from an
SPV or a third party under an operating lease, such lease will be reflected in the Debtor’s
Schedule F, as a contingent and unliquidated claim, and also in its Schedule G. This treatment
likewise applies to situations where a Debtor leases or subleases an aircraft from another Debtor.

14.     Intercompany Transactions. Net intercompany balances between a given Debtor and
other LATAM entities as of the applicable Petition Date are reported on such Debtor’s Schedules
in response to Question AB77 (Other property of any kind not already listed) for net
intercompany receivables and Question F for any net intercompany payables. Furthermore,
revenues listed in Statement Part 1 (Income) include gross intercompany revenue and do not
reflect any intercompany setoffs or eliminations.

15.    Liabilities. Some of the scheduled liabilities are unknown, contingent, and/or
unliquidated at this time. In such cases, the amounts are listed as “unknown,” “to be


                                                  6
 20-11604-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:54:42             Main Document
                                          Pg 8 of 47



determined,” or “undetermined.” Further, liabilities such as certain deferred liabilities, accruals,
or general reserves are not included as they are general estimates and do not represent specific
claims as of the Petition Date for each Debtor. Accordingly, the total amounts listed for some
categories of liabilities in the Schedules and the Statements may not be equal to the aggregate
amount of the Debtors’ total liabilities as noted on any financial statements issued prior to the
Petition Date.

        The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights to
dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
Bankruptcy Code or the characterization of the structure of any such transaction or any document
or instrument related to any creditor’s claim.

16.    Creditor Facilities. Although there may be multiple parties that hold a portion of the
debt comprising the Debtors’ prepetition credit facilities and notes, only the administrative
agents and indenture trustees, as applicable, have been listed for purposes of Schedule D, E/F,
and H.

17.   Confidentiality. The home addresses of most of the Debtors’ current and former
employees (including directors and officers) may reflect the office locations of the employees.

18.     First Day Orders. The Bankruptcy Court has authorized (each, a “First Day Order”)
the Debtors to pay, in whole or in part, various outstanding prepetition claims, including but not
limited to, payments relating to the Debtors’ employee wages and compensation, severance,
benefits, and reimbursable business expenses; goods and services ordered prepetition but
received post-petition; customer programs and obligations; insurance obligations; and pre-
petition taxes and fees. Given that certain of these claims are anticipated to be paid in
accordance with the First Day Orders, such claims may not be listed in the Schedules, or may
otherwise be listed as “unknown” or “to be determined.”

       In addition, the Bankruptcy Court has authorized the Debtors to pay certain prepetition
fuel vendors, critical & foreign vendors, and lienholders. Accordingly, the scheduled claims
may not reflect those prepetition expenses that have been or will be paid in accordance with the
First Day Orders.

        The Debtors reserve their rights to object to any listed claims on the ground that, among
other things, such claims have already been satisfied pursuant to a First Day Order. The estimate
of claims set forth in the Schedules may not reflect assertions by the Debtors’ creditors of a right
to have such claims paid or reclassified under the Bankruptcy Code or orders of the Bankruptcy
Court.

19.     Excluded Assets and Liabilities. The Debtors believe that they have identified, but did
not necessarily value, all material categories of assets and liabilities in the Schedules. The
Debtors have excluded the following items which may be included in their IFRS financial
statements from the Schedules: operating leases, accrued salaries, employee benefit accruals,
and certain other accruals, capitalized interest, debt acquisition costs, restricted cash, goodwill,
financial instruments, air traffic liabilities, certain other assets, and deferred revenues and gains.

                                                  7
 20-11604-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:54:42            Main Document
                                          Pg 9 of 47



The Debtors also have excluded rejection damage claims of counterparties to executory contracts
and unexpired leases that may be rejected, to the extent such damage claims exist. Other
immaterial assets and liabilities may also have been excluded.

20.      Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed to be an admission that those intellectual property rights have been sold, abandoned,
terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction,
or otherwise have expired by their terms. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
sold, abandoned, terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or
other transaction, or otherwise have not expired by their terms. Accordingly, the Debtors reserve
all of their rights as to the legal status of all intellectual property rights.

21.     Liens. The inclusion on Schedule D of creditors is not an acknowledgement of the
validity, extent, or priority of any liens, and the Debtors reserve their right to challenge such
liens and the underlying claims on any ground whatsoever. A careful review of the applicable
agreements and other relevant documents is necessary for a complete description of the collateral
and the nature, extent and priority of any liens. Nothing in these Global Notes or the Schedules
and Statements shall be deemed a modification or interpretation of the terms of such agreements
or an acknowledgment of same. Certain liens may have been inadvertently marked as disputed
but had previously been acknowledged in an order of the Court as not being disputed by the
Debtors. It is not the Debtors’ intent that Schedules be construed to supersede any orders entered
by the Bankruptcy Court.

22.    Insiders. For the purposes of their responses to Statement Question 28, the Debtors
have listed the current officers and directors for each individual Debtor entity to the extent
available based on current records. For the purposes of Statement Question 29, only certain
Debtors, including LATAM Parent, have listed the names of its former officers and directors.
For purposes of Statement Question 4 and 30, the Debtors have only included the following as
“insiders,” consistent with LATAM’s financial reporting obligations to the U.S. Security
Exchange Commission: all members of the board of directors of LATAM and LATAM’s
principal officers (members of management who are responsible for determining the
Company’s operating policies and financial undertakings, including Vice-Presidents, Chief
Executives and Senior Directors).

        Persons listed as “insiders” have been included for informational purposes only and do
not constitute an admission that any such individuals are insiders for purposes of the
Bankruptcy Code or otherwise. The Debtors do not take any position with respect to: (a) such
person’s influence over the control of the Debtors; (b) the management responsibilities or
functions of such individual; (c) the decision-making or corporate authority of such individual;
or (d) whether such individual could successfully argue that he or she is not an “insider” under
applicable law, including the federal securities laws, or with respect to any theories of liability
or for any other purpose.

23.     Signatory. The Schedules and Statements have been signed by Ramiro Alfonsín Balza,
in his capacity as Chief Financial Officer of LATAM. In reviewing and signing the Schedules


                                                 8
 20-11604-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42           Main Document
                                        Pg 10 of 47



and Statements, he has necessarily relied upon the efforts, statements and representations of
various of the Debtors’ personnel and professionals. He has not (and could not have) personally
verified the accuracy of each such statement and representation, including statements and
representations concerning amounts owed to creditors and their addresses.

24.    COVID-19. The Debtors have filed these Schedules and Statements amidst the
unprecedented circumstances arising from the global COVID-19 pandemic. Such circumstances
have complicated the preparation of these Schedules and Statements and Global Notes in as
much as the Debtor’s management and outside professionals have been limited to working
remotely and have been unable to meet in person.

25.     Limitation of Liability. The Debtors and their officers, employees, agents, attorneys,
and financial advisors do not guarantee or warrant the accuracy, completeness, or correctness of
the data that is provided herein and shall not be liable for any loss or injury arising out of or
caused, in whole or in part, by the acts, errors, or omissions, whether negligent or otherwise, in
procuring, compiling, collecting, interpreting, reporting, communicating, or delivering the
information contained herein. The Debtors and their officers, employees, agents, attorneys, and
financial advisors expressly do not undertake any obligation to update, modify, revise, or re-
categorize the information provided herein or, except to the extent required by applicable law or
an order of the Bankruptcy Court, to notify any third party should the information be updated,
modified, revised, or re-categorized. In no event shall the Debtors or their officers, employees,
agents, attorneys, and financial advisors be liable to any third party for any direct, indirect,
incidental, consequential, or special damages (including, but not limited to, damages arising from
the disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused.

                              Schedules of Assets and Liabilities
Schedule A/B Notes.

   •   General. Each Debtor’s assets in Schedule A/B are listed at net book value as of the
       Petition Date, unless otherwise noted, and may not necessarily reflect the market or
       recoverable value of these assets as of the Petition Date.

   •   Cash and Cash Equivalents (AB1 through AB5). The reported bank balances (including
       investments and overnight accounts) and cash on hand include cash held in various
       currencies, converted into U.S. dollars per the Debtors’ accounting policies as of the
       Petition Date. Cash on hand includes cash held at airport and office locations, as well as
       petty cash for incidental expenses. The Debtors excluded accounts with no current
       balances that may be seldomly used or inactive.

   •   Deposits (AB7). The Debtors have made reasonable efforts to identify all deposits.
       However, the Schedules may not reflect an exhaustive list of deposits. The amounts
       listed by the Debtors in response to AB7 include deposits by Debtors that may have been
       offset and withdrawn post-petition by the counterparty.




                                                9
20-11604-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42             Main Document
                                       Pg 11 of 47



  •   Prepayments (AB8). Included in these amounts are those pre-delivery payments (PDPs)
      made by the Debtors pursuant to certain aircraft purchase agreements with Airbus and
      Boeing in relation to future aircraft deliveries. To the extent that a PDP was financed by
      a Debtor, such financing is reflected in Schedules D, E/F, G, or H, where applicable. The
      Debtors also included in response to AB8 prepayments related to travel bookings, for
      which the Debtors make advance payments to certain third parties

  •   Accounts Receivable (AB11). Accounts receivable include ordinary course receivables,
      and may also include any net credits in favor of the Debtors with respect to their trade
      payables.

  •   Non-publicly traded stock (AB15). Ownership interests in subsidiaries, trusts, and other
      affiliates have been identified in AB15 in an unknown value, as the fair market value of
      such ownership interest would be difficult to ascertain. Each Debtor’s Schedule A/B
      reflects only those subsidiaries, trusts, and other LATAM entities in which the Debtor has
      a direct ownership interest.

  •   Inventory (AB19 through AB26). Items listed in AB19-26 are scheduled according to
      their net book value. The Debtors have made reasonable efforts to identify or estimate all
      inventory included in AB21 that was purchased within the 20 days preceding the Petition
      Date; however, it is possible that inadvertent errors or omissions may have occurred in
      identifying these amounts.

  •   Office Furniture, Fixtures and Equipment (AB38 through AB45). Items listed in AB38-
      45 are scheduled according to their net book value. The Debtors have made reasonable
      efforts to identify all assets; however, it is possible that inadvertent errors,
      misclassifications, or omissions may have occurred, or that property of de minimis value
      is not included in response to this question.

  •   Machinery, Equipment, and Vehicles (AB46 through AB53). Aircraft and engines listed
      by a Debtor in response to AB47-50 reflect only those aircraft and engines in which that
      Debtor holds a direct ownership interest, and are listed according to their net book value.
      To the extent that a Debtor holds an ownership interest in a subsidiary or Leasing Trust
      that in turn holds title to an aircraft or engine, the Debtor’s Schedule A/B will reflect only
      the ownership interest in the subsidiary or Leasing Trust and not the underlying aircraft
      or engine. Those aircraft and engines leased by a Debtor, either from a subsidiary,
      parent, or third party, are reflected on the Debtor’s Schedule G as an executory contract,
      with the associated obligations under the lease listed on the Debtor’s Schedule F. The
      Debtors have made reasonable efforts to identify all assets; however, it is possible that
      inadvertent errors, misclassifications, or omissions may have occurred, or that property of
      de minimis value is not included in response to this question.

  •   Intangibles and Intellectual Property (AB60 through AB65). The Debtors have not listed
      or assigned any value for their goodwill. The Debtors do not ascribe in their books and
      records any value with respect to certain items listed. Therefore, such items’ net book
      and current value are marked as unknown.

                                               10
 20-11604-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42           Main Document
                                       Pg 12 of 47




   •   Tax Refunds and Unused Net Operating Losses (“NOL”) (AB72). Under Brazilian and
       Chilean tax law, the tax year in which each NOL accrued is not relevant for the
       application of the NOLs, which continue to accumulate and do not expire. The Debtors
       therefore did not list the tax year in scheduling certain NOLs.

   •   Other Property of Any Kind Not Already Listed (AB77). Each Debtor has attached an
       exhibit, where applicable, listing that Debtor’s intercompany receivables, on a net basis,
       with all other LATAM entities, both Debtors and non-Debtors. The intercompany
       receivables reflect amounts owed pursuant to various ordinary course transactions
       between LATAM entities. The Debtors have made all reasonable efforts to schedule all
       outstanding obligations between each Debtor and other LATAM entities. Nonetheless,
       the list may be incomplete.

Schedule D Notes.

   •   Creditors’ claims on Schedule D arose, or were incurred, on various dates. In certain
       instances, the date on which such claim arose may be an open issue of fact.

   •   Except as otherwise agreed in accordance with a stipulation and order entered by the
       Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity,
       perfection, or immunity from avoidance of any lien listed on Schedule D purported to be
       granted to a secured creditor or perfected in any specific asset.

   •   Except as specifically stated herein, lessors of real property and equipment, utility
       companies, and any other parties which may hold security deposits or other security
       interests, have not been listed on Schedule D. The Debtors have also not listed on
       Schedule D any parties whose claims may be secured through rights of setoff, deposits, or
       advance payments.

   •   Certain claims are listed on Schedule D as “unliquidated” because the value of the
       collateral securing such potential claims is unknown. Moreover, although the Debtors
       may have scheduled claims of various creditors as secured claims, the Debtors reserve all
       rights to dispute or challenge the secured nature of any creditor’s claim or the
       characterization of the structure of any transaction or any document or instrument
       (including, without limitation, any intercompany agreement) related to such creditor’s
       claim.

   •   The Debtors have not included on Schedule D the claims of any parties that may believe
       their claims are secured through setoff rights or inchoate statutory lien rights. The
       amounts outstanding under the Debtors’ prepetition secured credit facilities and secured
       notes reflect the approximate principal amounts as of the Petition Date.

   •   The descriptions provided on Schedule D are intended only as a summary. Reference to
       the applicable loan agreements and related documents is necessary for a complete
       description of the collateral and the nature, extent and priority of any liens. Nothing in


                                              11
 20-11604-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:54:42               Main Document
                                         Pg 13 of 47



       these Global Notes or in the Schedules and Statements shall be deemed a modification,
       interpretation or an acknowledgment of the terms of such agreements or related
       documents.

Schedule E/F Notes.

   •   The Debtors have made reasonable efforts to report all priority and general unsecured
       claims against the Debtors on Schedule E/F based on the Debtors’ books and records as
       of the Petition Date. However, the actual value of claims against the Debtors may vary
       significantly from the represented liabilities. Moreover, because the Debtors have
       scheduled all claims in U.S. dollars, foreign creditors asserting claims in local currencies
       may disagree with the scheduled amounts due to differences in applied conversion rate.
       Parties in interest should not accept that the listed liabilities necessarily reflect the correct
       amount of any unsecured creditor’s allowed claims or the correct amount of all unsecured
       claims. Similarly, parties in interest should not anticipate that recoveries in these cases
       will reflect the relationship of the aggregate asset values and aggregate liabilities set forth
       in the Schedules. Parties in interest should consult their own professionals and advisors
       with respect to pursuing a claim. Although the Debtors and their professionals have
       generated financial information and data the Debtors believe to be reasonable, actual
       liabilities (and assets) may deviate significantly from the Schedules due to certain events
       that occur throughout these Chapter 11 Cases.

   •   The claims listed on Schedule E/F arose or were incurred on various dates. In certain
       instances, the date on which a claim arose may be unknown or subject to dispute.
       Although reasonable efforts have been made to determine the date upon which claims
       listed in Schedule E/F was incurred or arose, fixing that date for each claim in Schedule
       E/F would be unduly burdensome and cost-prohibitive and, therefore, the Debtors have
       not listed a date for each claim listed on Schedule E/F.

   •   On Schedule F, each Debtor has attached an exhibit listing that Debtor’s intercompany
       payables, on a net basis, with all other LATAM entities, both Debtors and non-Debtors.
       The intercompany payables reflect amounts owed pursuant to various ordinary course
       transactions between LATAM entities. The Debtors have made all reasonable efforts to
       schedule all outstanding obligations between each Debtor and other LATAM entities.
       Nonetheless, the list may be incomplete.

   •   The Bankruptcy Court has authorized the Debtors to pay, in whole or in part, prepetition
       claims relating to the Debtors’ employee wages and compensation, benefits, and
       reimbursable business expenses. Accordingly, a Debtor’s Schedule E/F only reflects
       those employee related claims due and owing as of the Petition Date for which the
       Debtors did not obtain relief from the Bankruptcy Court to satisfy in whole or in part.

   •   Schedule E/F also contains information regarding pending litigation involving the
       Debtors. However, certain omissions may have occurred. In the case of the Subsequent
       Debtors only, certain litigations require that a surety bond or a bank guarantee be posted
       by the Debtor, and in such cases, these financial instruments are listed on the Debtor’s


                                                  12
 20-11604-jlg    Doc 7     Filed 09/08/20 Entered 09/08/20 18:54:42            Main Document
                                        Pg 14 of 47



       Schedule E/F while the associated litigations are excluded to avoid duplication. The
       inclusion of any legal action in the Schedules and Statements does not constitute an
       admission by the Debtors of any liability, the validity of any litigation, or the amount of
       any potential claim that may result from any claims with respect to any legal action and
       the amount and treatment of any potential claim resulting from any legal action currently
       pending or that may arise in the future.

   •   All asserted or potential litigation-related claims referenced in Schedule E/F are
       contingent, unliquidated, and disputed. Specific disclosure regarding asserted or
       potential litigation-related claims may be subject to certain disclosure restrictions and/or
       may be of a peculiarly personal and private nature. The Debtors continue to research any
       possible restrictions with respect to disclosure of asserted or potential litigation-related
       claims. The Debtors will amend or supplement these Schedules and Statements as
       necessary or appropriate in this regard.

   •   Certain litigations reflected as claims for or against one Debtor may relate to one or more
       of the other Debtors. The Debtors have made commercially reasonable efforts to record
       these actions in the Schedules and Statements of each Debtor that is party to the action.
       For the Initial Debtors, where this was not possible, LATAM Parent was listed as the
       defendant. Moreover, given the number of litigations involving Debtors, the Schedules
       do not contain specific details of every litigation, such as the names and addresses of each
       party to a given litigation.

   •   In the ordinary course of business, the Debtors generally receive invoices for goods and
       services after the delivery of such goods or services. As of the filing of the Schedules
       and Statements, the Debtors had not received all invoices for payables, expenses, or
       liabilities that may have accrued before the Petition Date. Furthermore, payments to
       critical and foreign vendors, lienholders and fuel suppliers made subsequent to the filing
       of these Schedules will not reflected in these Schedules. The Debtors reserve the right,
       but are not required, to amend Schedules E/F if they receive such invoices and/ or make
       such payments. The claims of individual creditors are generally listed at the amounts
       recorded on the Debtors’ books and records and may not reflect all credits or allowances
       due from the creditor. The Debtors reserve all of their rights concerning credits or
       allowances.

Schedule G Notes.

   •   The Debtors hereby reserve all rights to dispute the validity, status, or enforceability of
       any contracts, agreements or leases set forth in Schedule G and to amend or supplement
       Schedule G as necessary. Additionally, the placing of a contract or lease onto Schedule
       G shall not be deemed an admission that such contract is an executory contract or
       unexpired lease, or that it is necessarily a binding, valid, and enforceable contract. Any
       and all of the Debtors’ rights, claims and causes of action with respect to the contracts
       and agreements listed on Schedule G are hereby reserved and preserved. In addition, the
       Debtors are continuing their review of all relevant documents and expressly reserve their
       right to amend all Schedules at a later time as necessary and/or to challenge the


                                               13
 20-11604-jlg    Doc 7     Filed 09/08/20 Entered 09/08/20 18:54:42           Main Document
                                        Pg 15 of 47



       classification of any agreement as an executory contract or unexpired lease in any
       appropriate filing.

   •   In some cases, the same contract counterparty appears multiple times in a Debtor’s
       Schedule G. This multiple listing is generally intended to reflect distinct agreements
       between the applicable Debtor and such counterparty, however, due to the magnitude of
       data, it is possible that a multiple listing may be the result of duplicates.

   •   Omission of a contract or agreement from Schedule G does not constitute an admission
       that such omitted contract or agreement is not an executory contract or unexpired lease.
       The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
       contracts or agreements are not impaired by the omission. A Debtor’s Schedule G may
       be amended at any time to add or remove, as the case may be, any omitted contract,
       agreement or lease.

   •   The contracts, agreements, and leases listed on Schedule G may have expired or may
       have been rejected, terminated, assigned, modified, amended, and/or supplemented from
       time to time by various amendments, change orders, restatements, waivers, estoppel
       certificates, letters, and other documents, instruments, and agreements that may not be
       listed therein or that may be listed as a single entry. The Debtors expressly reserve their
       rights to challenge whether such related materials constitute an executory contract, a
       single contract or agreement, or multiple, severable, or separate contracts.

   •   Certain of the leases listed on Schedule G may contain renewal options, options to
       purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers,
       duties, and obligations are not set forth on Schedule G. Certain of the agreements listed
       on Schedule G may also be in the nature of conditional sales agreements or secured
       financings, and their inclusion on Schedule G is not an admission that the agreement is an
       executory contract, financing agreement, or otherwise.

   •   To the extent that a Debtor is the lessee of an aircraft and also subleases the aircraft to
       another LATAM entity, both the lease and the sublease will be listed on the Debtor’s
       Schedule G, in its capacity as lessee and sublessor, respectively.

   •   Certain of the contracts, agreements, and leases listed on Schedule G may have been
       entered into by more than one of the Debtors. Further, in certain instances, the specific
       Debtor obligor to certain of the executory contracts could not be specifically ascertained.
       In such cases, the Debtors have made their best efforts to determine the correct Debtor’s
       Schedule G on which to list such executory contract.

Schedule H Notes.

   •   In the ordinary course of their businesses, the Debtors may be involved in pending or
       threatened litigation and claims. These matters may involve multiple plaintiffs and
       defendants, some or all of whom may assert cross-claims and counterclaims against other



                                               14
 20-11604-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42              Main Document
                                         Pg 16 of 47



       parties. All such claims are “contingent,” “unliquidated,” and “disputed,” and not all
       claims may have been set forth individually on Schedule H.


                                  Statement of Financial Affairs

Statement Question 1 and 2 – Revenue. Intercompany eliminations are not included.

Statement Question 3 – 90 Day Payments. Due to the complex nature of LATAM’s global
operations, the listed 90-day payments likely do not constitute an exhaustive list. The Statements
may not include payments that were made by non-Debtor LATAM affiliates where part, or all, of
the payment benefitted one or more of the Debtors. Likewise, some disbursements made by one
or more of the Debtors within the 90-day period may have benefitted non-Debtors LATAM
affiliates. Payments by Debtors to vendors through intermediaries may not reflect the ultimate
beneficiary of these payments; however, the Debtors have worked to reclassify these payments
where possible.

Statement Question 4 – Payments to Insiders. The response of LATAM Parent to Statement
Question 4 contains the full list of payments made to insiders on behalf of all Debtors in the
aggregate during the one year preceding LATAM Parent’s Petition Date. Because the response
of LATAM Parent lists the aggregate payments to each insider, which are inclusive of those
insider payments made on account of all other Debtors, the Statements of the remaining Debtors
do not include any separate responses to Statement Question 4. Due to privacy and security
concerns associated with the public disclosure of the names and income of the Debtors’ officers
and employees in their home countries, the Debtors have redacted the names of the transferees
listed in response to Statement Question 4, and have instead identified the transferees by
“Individual 1,” Individual 2,” etc. Additionally, because certain senior officers would
otherwise be easily identifiable based on their respective incomes, in the interest of their privacy
and security, the Debtors have also redacted the amounts of the payments for these officers.
Refer to Global Note “Insiders” for further information.

Statement Question 6 – Setoffs. The Debtors are routinely subject to setoffs from third parties
in the ordinary course of business. Setoffs in the ordinary course result from routine
transactions, including but not limited to, intercompany transactions, counterparty settlements (in
particular, interline ticketing setoffs with other carriers, e.g. IATA or other interline settlements),
pricing discrepancies, setoffs with credit card processing companies, and other disputes between
Debtors and third parties. These normal setoffs are consistent with the ordinary course of
business in the Debtors’ industry and are not listed in the Debtors’ responses to Statement
Question 6. Furthermore, the Debtors engage in certain customer programs, including credits
and refunds. Such transactions were also not included in responding to Statement Question 6,
although the Debtors reserve all rights with respect thereto and make no admission of waiver
thereby. The Debtors reserve all rights to enforce or challenge any setoffs that have been or may
be asserted.

Statement Question 7 – Legal Actions. The Debtors have made reasonable best efforts to
identify all current pending litigation involving the Debtors; however, certain omissions may
have occurred. In the interest of efficiency, certain legal actions with relatively small amounts in


                                                  15
 20-11604-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42              Main Document
                                         Pg 17 of 47



dispute have been listed on the Schedule of LATAM Parent, regardless of which Debtor is the
named defendant in such legal action.

Statement Question 9 – Certain Gifts and Charitable Contributions. In response to
Statement Question 9, the Debtors did not include non-cash gifts such as frequent flier program
mile donations and ticket upgrades, which were deemed to have no value to the Debtors.

Statement Question 10 - Certain Losses. The Debtors did not include losses covered by
insurance in their responses to Statement Question 10.

Statement Question 12 – Self-Settled Trusts. The Debtors have established certain domestic
aircraft trusts for the purposes of holding title to aircraft eligible for FAA registration in the
United States. To the extent that a Debtor is the settlor and beneficiary of such an aircraft trust
that holds title to an aircraft, the Debtor’s beneficial ownership interest in the trust will be listed
as personal property on its Schedule A/B, the trust agreement with the aircraft trustee will be
listed on Schedule G, and the Debtor’s corresponding obligations to the aircraft trustee will be
listed as a contingent, unsecured unliquidated claim on its Schedule F. To the extent that a
Debtor holds an ownership interest in a subsidiary LATAM entity that in turn is the settlor and
beneficiary of such an aircraft trust, only the Debtor’s ownership interest in the subsidiary will be
listed as personal property on the Debtor’s Schedule A/B.

Statement Question 14 – Previous Addresses. Due to the consolidated nature of LATAM’s
operations, the same address may be listed on the schedules of multiple Debtors. In certain
instances, the Debtors have listed airport addresses generally, without identifying any specific
offices, terminals, warehouses, hangars, or other structures in which the Debtors physically
operated. This is customary practice and received mail is sorted accordingly for delivery at
airports. The Debtors also excluded from their responses any airport locations at which they did
not have routine operations during the specified time period.

Statement Question 16 – Personally Identifiable Information. The LATAM company
privacy policies are disclosed on its public website, in multiple languages, and are presented to
customers upon booking tickets or signing up for frequent flyer programs.

Statement Question 17 – ERISA Plan as an Employee Benefit. Certain Debtors sponsor
ERISA plans for their U.S. employees only. These 401(k) plans are included in the exhibit for
Statement Question 32. The Debtors do not sponsor a pension fund.

Statement Question 20 – Off-Premises Storage. In response to Statement Question 20, the
Debtors listed off-premises storage of inventory of such as archived documents and boarding
materials, including blankets and pillows. The appropriate employees are provided with access
to these facilities as per the Company’s policies. Due to the consolidated nature of the Debtors’
books and records, each Initial Debtor’s response to Statement Question 20 contains the
aggregate list of all property stored off premises for all Initial Debtors; likewise each
Subsequent Debtor’s response contains the aggregate list of property for all Subsequent Debtors.
Aircraft parked at off-premises facilities are excluded.



                                                  16
 20-11604-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42          Main Document
                                        Pg 18 of 47



Statement Question 21 – Property Held for Another. In response to Statement Question 21,
the Debtors did not include property owned by third parties held by a Debtor during repair or
otherwise in the ordinary course of business where possession is temporary and for the purpose
of addressing operational needs. All property listed in response to Statement Question 21 for all
Initial Debtors was aggregated under LATAM Parent; likewise, all property listed in response to
Statement Question 21 for all Subsequent Debtors was aggregated under TAM Linhas Aéreas
S.A.

Statement Question 25 – Businesses in Which the Debtors Have an Interest. Given the
complexities of the organizational structure of the Debtors, for purposes of Statement Question
25, the Debtors have listed only the direct subsidiaries of each Debtor entity.

Statement Question 26b - Firms or Individuals Who Have Audited, Compiled, Or
Reviewed Debtor’s Books. Other third parties may have audited, compiled, or reviewed the
Debtor’s books but are not included in the Debtors’ responses to Statement Question 26b.

Statement Question 26c – Firms or Individuals in Possession of Debtor’s Books of Account
and Records. Other third parties besides those listed may possess a subset of the Debtor’s
books and records but are not included in the Debtors’ responses to Statement Question 26c.

Statement Question 26d – Recipients of Financial Statements. LATAM Parent is a publicly
traded company with publicly available financial statements. Any number of parties may have
received LATAM Parent’s financial statements for the purposes of Statement Question 26d. For
this reason, LATAM Parent and each of the Debtors, which are all direct or indirect subsidiaries
of LATAM Parent, did not provide a response to Statement Question 26d.

Statement Question 27 – Inventories. The Debtors’ responses to Statement Question 27 do not
include routine informal inventories, during which Debtors perform cycle counts on parts and
other operational inspections, or the Debtors’ ordinary course maintenance of inventory records
as part of their overall financial and accounting systems.

Statement Question 28 and 29 – Current and Former Officer and Directors. While the
Debtors have made reasonable best efforts to list all current officers and directors for each
Debtor in response to Statement Questions 28 and 29, some may have been omitted. The
exercise of obtaining contact information for all prior officers and directors of all Debtors,
especially for the smaller subsidiary Debtors, would incur a significant burden on the Debtors’
management without providing much corresponding benefit in terms of useful information to
creditors and parties in interest. See Global Note “Insiders” for further information.

Statement Question 30 – Payments, Distributions, or Withdrawals to Insiders. Refer to
Statement Question 4 for this item.

Statement Question 32 – Contributions to Pension Funds. While the Debtors in total
contribute to approximately 59 different pension funds and similar government programs as
required by local labor laws, they do not sponsor any pension funds.




                                               17
               20-11604-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:54:42                                Main Document
                                                                       Pg 19 of 47



 Fill in this information to identify the case:

 Debtor name         Holdco I S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11604
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Please refer to Global Note on
               Statement
               Question 4

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               20-11604-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:54:42                                    Main Document
                                                                       Pg 20 of 47
 Debtor      Holdco I S.A.                                                                                  Case number (if known) 20-11604



    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and              Status of case
               Case number                                                                    address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                20-11604-jlg              Doc 7           Filed 09/08/20 Entered 09/08/20 18:54:42                                 Main Document
                                                                       Pg 21 of 47
 Debtor        Holdco I S.A.                                                                             Case number (if known) 20-11604



                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     See Attached Part 7, Question 14

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               20-11604-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:54:42                             Main Document
                                                                       Pg 22 of 47
 Debtor      Holdco I S.A.                                                                              Case number (if known) 20-11604




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       PRADO CHAVES ARQUIVOS E                                                                            Archived documents                      No
       SISTEMAS LTDA R HENRY FORD 635                                                                                                             Yes
       -CEP:03.109-010-BAIRRO:PQ DA
       MOOCA SÃO PAULO BRAZIL

       EBOX GESTÃO E PROTEÇÃO DA                                                                          Archived documents                      No
       INFORMAÇÃO S.A RUA DOS                                                                                                                     Yes
       TUCANOS
       Nº 630 GALPÕES 4 E 5-SÍTIO
       GUAREHY CARAPICUIBA BRAZIL

       GERSON & GREY GUARDA E                                                                             Archived documents                      No
       GERENCIAMENTO EIRELI RUA ELISA                                                                                                             Yes
       GIGLIO DE OLIVEIRA 133
       PAISAGEM RENOIR COTIA BRAZIL

       IRON MOUNTAIN DO BRASIL LTDA                                                                       Archived documents                      No
       RUA LAURO VANNUCCI 500 PARQUE                                                                                                              Yes
       RURAL FAZENDA SANTA CÂNDIDA
       COMPINAS BRAZIL

       ACCESS GESTÃO DE DOCUMENTOS                                                                        Archived documents                      No
       LTDA RUA CURTUME 554 LAPA DE                                                                                                               Yes
       BAIXO
       SÃO PAULO BRAZIL

       ACESSO DIGITAL TECNOLOG                                                                            Archived documents                      No
       INFORMACAO PRAÇA GENERAL                                                                                                                   Yes
       GENTIL FALCÃO 108 10º ANDAR
       CIDADE MONÇÕES SÃO PAULO BRAZI


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               20-11604-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:54:42                                  Main Document
                                                                       Pg 23 of 47
 Debtor      Holdco I S.A.                                                                              Case number (if known) 20-11604




 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                20-11604-jlg              Doc 7           Filed 09/08/20 Entered 09/08/20 18:54:42                                  Main Document
                                                                       Pg 24 of 47
 Debtor      Holdco I S.A.                                                                              Case number (if known) 20-11604



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    TAM S.A.                                         Offices of Other Holding                         EIN:         01.832.635/0001-18
             Rua Verbo Divino, 2001, 17th                     Companies
             floor                                                                                             From-To      N/A - Present
             Unit. 172, Chacara Santo
             Antonio
             Sao Paulo
             Brasil 04719-0020


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       JORGE MARIN (CONTROLLER)                                                                                                   APRIL-2020 TO
                    ESTADO 10, PISO 11                                                                                                         PRESENT
                    SANTIAGO
                    CHILE
       26a.2.       JORGE VILLA (CONTROLLER)                                                                                                   1990 TO MAY-2020
                    ESTADO 10, PISO 11
                    SANTIAGO
                    CHILE
       26a.3.       RAMIRO ALFONSIN BALZA (CFO)                                                                                                JULY-2016 TO
                    ESTADO 10, PISO 11                                                                                                         PRESENT
                    SANTIAGO
                    CHILE

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       PRICEWATERHOUSECOOPERS CONSULTORES                                                                                         2018 TO PRESENT
                    AUDITORES SPA
                    AV. ANDRES BELLO 2711, LAS CONDES
                    REGION METROPOLITANA SANTIAGO 7550611
                    CHILE
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       EY BRASIL                                                                                                                  2016 TO PRESENT
                    AVENIDA PRESIDENTE JUSCELINO KUBITSCHEK
                    1909, TORRE NORTE, 6º AO 10º ANDAR,
                    ITAIM BIBI, SAO PAULO SP 04543-011
                    BRAZIL

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       See Attached Part 13, Question 26c


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                20-11604-jlg              Doc 7           Filed 09/08/20 Entered 09/08/20 18:54:42                               Main Document
                                                                       Pg 25 of 47
 Debtor      Holdco I S.A.                                                                              Case number (if known) 20-11604




    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.   LATAM Airlines Group S.A. and its subsidiaries are a public company that have distributed financials to numerous
       parties in the ordinary course.


27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any             % of interest, if
                                                                                                          interest                               any
       See Attached Part 13,
       Question 28



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?
           No

           Yes. Identify below.
              Name and address of recipient                      Amount of money or description and value of             Dates               Reason for
                                                                 property                                                                    providing the value
       30.1 Please refer to Global Note on
       .    Statement
                Question 30

                Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Holdco I S.A.                                                                                              EIN:        76.153.034-8


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               20-11604-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:54:42                              Main Document
                                                                       Pg 26 of 47
 Debtor      Holdco I S.A.                                                                              Case number (if known) 20-11604



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 8, 2020

 /s/ Ramiro Alfonsín Balza                                              Ramiro Alfonsín Balza
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Financial Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                            20-11604-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42         Main Document
                                                                                 InPg  27 of I47
                                                                                   re Holdco   S.A.
                                                                                  Case No. 20-11604
                                                                     SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                              Date of      Date of
                                                                                                                                            Occupancy    Occupancy
  Description of Location                             Address                               City              State   Zip         Country      From          To
ADMINISTRATIVE SPACE        AV. RAFAEL OBLIGADO 1221                                  BUENOS AIRES                          ARGENTINA       UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        ESTADO 10 PISO 16 SANTIAGO OF. 1602                       SANTIAGO                              CHILE            9/7/2007     4/5/2020
ADMINISTRATIVE SPACE        ESTADO 10 PISO 6 SANTIAGO PISO 6                          SANTIAGO                              CHILE            4/1/2013    3/16/2020
ADMINISTRATIVE SPACE        APOQUINDO 5950, PISO 4, LAS CONDES.                       SANTIAGO                              CHILE            8/7/2019     PRESENT
ADMINISTRATIVE SPACE        AV. PDTE. RIESCO 5711, PISO 10-17-18-19-20. LAS CONDES    SANTIAGO                              CHILE           12/27/2019    PRESENT
ADMINISTRATIVE SPACE        AV. PDTE. RIESCO 5711, PISO 6. LAS CONDES.                SANTIAGO                              CHILE            4/2/2007     PRESENT
ADMINISTRATIVE SPACE        AV. PDTE. RIESCO 5711, PISO 7. LAS CONDES.                SANTIAGO                              CHILE            4/1/2011     PRESENT
                            BASE DE MANTENIMIENTO LAN EN CÉSAR LAVÍN TORO Nº
ADMINISTRATIVE SPACE        2198                                                      SANTIAGO                              CHILE           UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        CERRO EL PLOMO 5718, PISO 19. LAS CONDES                  SANTIAGO                              CHILE           11/1/2009     PRESENT
ADMINISTRATIVE SPACE        CERRO EL PLOMO 5718, PISO 6. LAS CONDES                   SANTIAGO                              CHILE           5/22/2007     PRESENT

ADMINISTRATIVE SPACE        ESTADO 10, PISO 0-2-3-10-11-12-13-18-19-20-21, SANTIAGO   SANTIAGO                              CHILE           12/27/2019    PRESENT
ADMINISTRATIVE SPACE        ROSARIO NTE 100, PISO 11. LAS CONDES.                     SANTIAGO                              CHILE           11/30/2012    PRESENT
ADMINISTRATIVE SPACE        ROSARIO NTE 407, PISO 12, LAS CONDES                      SANTIAGO                              CHILE            4/1/2014     PRESENT
                            AV. ANDRES REYES NRO. 338 URB. JARDIN (PISO 6) SAN
ADMINISTRATIVE SPACE        ISIDRO                                                    LIMA                                  PERU            11/1/2018    5/31/2020
ADMINISTRATIVE SPACE        AV. AREQUIPA 4005                                         LIMA                                  PERU            UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        AV. AREQUIPA 4005 - MIRAFLORES                            LIMA                                  PERU             7/3/1905     PRESENT
ADMINISTRATIVE SPACE        AV. ELMER FAUCETT 2823 INT 401                            LIMA                                  PERU            UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        AV. JOSÉ PARDO 513                                        LIMA                                  PERU            UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        AV.ANGAMOS OESTE 686                                      LIMA                                  PERU            10/1/2018     PRESENT
ADMINISTRATIVE SPACE        CAL. JULIO EL CORROBARRUTIA 628                           LIMA                                  PERU            UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        CAR. COSTANERA SUR KM 7-8                                 LIMA                                  PERU            UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        PBLO. SAUSA JR. FRANCISCO CARLE S/N                       LIMA                                  PERU            UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        SEC. SHUMBA S/N                                           LIMA                                  PERU            UNKNOWN       PRESENT
                            AVENIDA PLACIDO DE CASTRO, S/N - VILA AEROPORTO - RIO
AIRPORT                     BRANCO - AC - CEP 69923-900                               RIO BRANCO         AC                 BRAZIL          UNKNOWN       PRESENT
AIRPORT                     FTE - EL CALAFATE AIRPORT                                 CALAFATE           RIO NEGRO          ARGENTINA       UNKNOWN       PRESENT
AIRPORT                     RGL - PILOTO CIVIL N. FERNÁNDEZ AIRPORT                   RIO GALLEGOS       SANTA CRUZ         ARGENTINA       UNKNOWN       PRESENT
AIRPORT                     ROS - ISLAS MALVINAS AIRPORT                              ROSARIO            SANTA FE           ARGENTINA       UNKNOWN       PRESENT
                                                                                                         TIERRA DEL
AIRPORT                     USH - MALVINAS ARGENTINAS AIRPORT                         USHUAIA            FUEGO              ARGENTINA       UNKNOWN       PRESENT
AIRPORT                     AEP - JORGE NEWBERY AIRPARK                               BUENOS AIRES                          ARGENTINA       UNKNOWN       PRESENT
                                                                                      SAN CARLOS DE
AIRPORT                     BRC - SAN CARLOS DE BARILOCHE AIRPORT                     BARILOCHE                             ARGENTINA       UNKNOWN       PRESENT
AIRPORT                     COR - INGENIERO AMBROSIO TARAVELLA AIRPORT                CORDOBA                               ARGENTINA       UNKNOWN       PRESENT
                                                                                      COMODORO
AIRPORT                     CRD - GENERAL E. MOSCONI AIRPORT                          RIVADAVIA                             ARGENTINA       UNKNOWN       PRESENT
AIRPORT                     EZE - MINISTRO PISTARINI INTERNATIONAL AIRPORT            BUENOS AIRES                          ARGENTINA       UNKNOWN       PRESENT
AIRPORT                     IGR - CATARATAS DEL IGUAZÚ INTERNATIONAL AIRPORT          PUERTO IGUAZU                         ARGENTINA       UNKNOWN       PRESENT
AIRPORT                     MDZ - EL PLUMERILLO AIRPORT                               MENDOZA                               ARGENTINA       UNKNOWN       PRESENT



                                                                                        1 of 19
                                           20-11604-jlg   Doc 7   Filed 09/08/20 Entered 09/08/20 18:54:42         Main Document
                                                                              InPg  28 of I47
                                                                                re Holdco   S.A.
                                                                               Case No. 20-11604
                                                                  SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                          Date of     Date of
                                                                                                                                         Occupancy   Occupancy
   Description of Location                          Address                             City               State   Zip         Country     From          To
AIRPORT                      NQN - PRESIDENTE PERON AIRPORT                        NEUQUÉN                               ARGENTINA       UNKNOWN      PRESENT

AIRPORT                      SLA - MARTIN MIGUEL DE GUEMES INTERNATIONAL AIRPORT   SALTA                                 ARGENTINA       UNKNOWN      PRESENT
AIRPORT                      TUC - TENIENTE BENJAMIN MATIENZO AIRPORT              TUCUMAN                               ARGENTINA       UNKNOWN      PRESENT
AIRPORT                      KONINGIN BEATRIX LUCHTHAVEN Z/N, G2-100               ORANJESTAD                            ARUBA           7/17/2013   10/25/2019
AIRPORT                      MEL - MELBOURNE AIRPORT                               MELBOURNE                             AUSTRALIA       UNKNOWN      PRESENT
AIRPORT                      SYD - SYDNEY (KINGSFORD SMITH) AIRPORT                SYDNEY                                AUSTRALIA       UNKNOWN      PRESENT
AIRPORT                      LPB - EL ALTO INTERNATIONAL AIRPORT                   LA PAZ                                BOLIVIA         UNKNOWN      PRESENT
AIRPORT                      VVI - VIRU VIRU INTERNATIONAL AIRPORT                 SANTA CRUZ                            BOLIVIA         UNKNOWN      PRESENT
                             NVT - NAVEGANTES–MINISTRO VICTOR KONDER
AIRPORT                      INTERNATIONAL AIRPORT                                 NAVEGANTES                            BRAZIL          UNKNOWN      PRESENT
AIRPORT                      PMW - PALMAS–BRIGADEIRO LYSIAS RODRIGUES AIRPORT      PALMAS                                BRAZIL          UNKNOWN      PRESENT
                             SJP - PROF. ERIBELTO MANOEL REINO–SÃO JOSÉ DO RIO     SÃO JOSÉ DO
AIRPORT                      PRETO STATE AIRPORT                                   RIO PRETO                             BRAZIL          UNKNOWN      PRESENT
AIRPORT                      UNA - UNA-COMANDATUBA AIRPORT                         COMANDATUBA                           BRAZIL          UNKNOWN      PRESENT
AIRPORT                      ANF - CERRO MORENO                                    ANTOFAGASTA                           CHILE           UNKNOWN      PRESENT
AIRPORT                      ARI - CHACALLUTA AIRPORT                              ARICA                                 CHILE           UNKNOWN      PRESENT
AIRPORT                      BBA - BALMACEDA AIRPORT                               BALMACEDA                             CHILE           UNKNOWN      PRESENT
AIRPORT                      CCP - CARRIEL SUR AIRPORT                             CONCEPCIÓN                            CHILE           UNKNOWN      PRESENT
AIRPORT                      CJC - CALAMA - EL LOA AIRPORT                         CALAMA                                CHILE           UNKNOWN      PRESENT
AIRPORT                      CPO - DESIERTO DE ATACAMA AIRPORT                     COPIAPÓ                               CHILE           UNKNOWN      PRESENT
AIRPORT                      IPC - MATAVERI AIRPORT                                ISLA DE PASCUA                        CHILE           UNKNOWN      PRESENT
AIRPORT                      IQQ - DIEGO ARACENA AIRPORT                           IQUIQUE                               CHILE           UNKNOWN      PRESENT
AIRPORT                      LSC - LA FLORIDA AIRPORT                              LA SERENA                             CHILE           UNKNOWN      PRESENT
AIRPORT                      MHC - MOCOPULLI AIRPORT                               CHILOÉ                                CHILE           UNKNOWN      PRESENT
AIRPORT                      PMC - EL TEPUAL AIRPORT                               PUERTO MONTT                          CHILE           UNKNOWN      PRESENT

AIRPORT                      PNT - TTE. JULIO GALLARDO AIRPORT                     PUERTO NATALES                        CHILE           UNKNOWN      PRESENT
AIRPORT                      PUQ - PDTE. CARLOS IBAÑEZ DEL CAMPO AIRPORT           PUNTA ARENAS                          CHILE           UNKNOWN      PRESENT
                             SCL - COMODORO ARTURO MERINO BENÍTEZ
AIRPORT                      INTERNATIONAL AIRPORT                                 SANTIAGO                              CHILE           UNKNOWN      PRESENT
AIRPORT                      ZAL - PICHOY AIRPORT                                  VALDIVIA                              CHILE           UNKNOWN      PRESENT
AIRPORT                      ZCO - LA ARAUCANÍA AIRPORT                            TEMUCO                                CHILE           UNKNOWN      PRESENT
AIRPORT                      ZOS - CAÑAL BAJO CARLOS - HOTT SIEBERT AIRPORT        OSORNO                                CHILE           UNKNOWN      PRESENT
AIRPORT                      ADZ - GUSTAVO ROJAS PINILLA INTERNATIONAL AIRPORT     SAN ANDRÉS                            COLOMBIA        UNKNOWN      PRESENT
AIRPORT                      AEROPUERTO INTERNACIONAL MATECAÑA                     PEREIRA                               COLOMBIA        UNKNOWN      PRESENT
AIRPORT                      BAQ - AEROPUERTO INTERNACIONAL ERNESTO CORTISSOZ      BARRANQUILLA                          COLOMBIA        UNKNOWN      PRESENT
AIRPORT                      BGA -PALONEGRO AIRPORT                                BUCARAMANGA                           COLOMBIA        UNKNOWN      PRESENT
AIRPORT                      BOG - EL DORADO INTERNATIONAL AIRPORT                 BOGOTÁ                                COLOMBIA        UNKNOWN      PRESENT

AIRPORT                      CLO - ALFONSO BONILLA ARAGON INTERNATIONAL AIRPORT    CALI                                  COLOMBIA        UNKNOWN      PRESENT
AIRPORT                      CTG - RAFAEL NUÑEZ INTERNATIONAL AIRPORT              CARTAGENA                             COLOMBIA        UNKNOWN      PRESENT



                                                                                     2 of 19
                                            20-11604-jlg   Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42        Main Document
                                                                                InPg  29 of I47
                                                                                  re Holdco   S.A.
                                                                                Case No. 20-11604
                                                                   SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                                Date of     Date of
                                                                                                                                               Occupancy   Occupancy
   Description of Location                           Address                                City            State   Zip          Country         From          To
AIRPORT                      CUC - AEROPUERTO INTERNACIONAL CAMILO DAZA              CÚCUTA                               COLOMBIA             UNKNOWN      PRESENT
AIRPORT                      EYP - EL YOPAL AIRPORT                                  YOPAL                                COLOMBIA             UNKNOWN      PRESENT
AIRPORT                      LET -ALFREDO VÁSQUEZ COBO INTERNATIONAL AIRPORT         LETICIA                              COLOMBIA             UNKNOWN      PRESENT
AIRPORT                      MDE - JOSE MARIA CÓRDOVA INTERNATIONAL AIRPORT          MEDELLÍN                             COLOMBIA             UNKNOWN      PRESENT
AIRPORT                      MTR -LOS GARZONES AIRPORT                               MONTERÍA                             COLOMBIA             UNKNOWN      PRESENT
AIRPORT                      SMR- AEROPUERTO INTERNACIONAL SIMÓN BOLÍVAR             SANTA MARTA                          COLOMBIA             UNKNOWN      PRESENT
AIRPORT                      VUP - AEROPUERTO INTERNACIONAL DE VIRACOPOS             VALLEDUPAR                           COLOMBIA             UNKNOWN      PRESENT
AIRPORT                      SJO - JUAN SANTAMARÍA INTERNATIONAL AIRPORT             SAN JOSÉ                             COSTA RICA           UNKNOWN      PRESENT
AIRPORT                      HAV - JOSÉ MARTÍ INTERNATIONAL AIRPORT                  LA HABANA                            CUBA                 UNKNOWN      PRESENT
AIRPORT                      PUJ - PUNTA CANA INTERNATIONAL AIRPORT                  PUNTA CANA                           DOMINICAN REPUBLIC   UNKNOWN      PRESENT
AIRPORT                      AEROPUERTO INTERNACIONAL ELOY ALFARO                    MANTA                                ECUADOR              UNKNOWN      PRESENT
AIRPORT                      CUE - MARISCAL LAMAR AIRPORT                            CUENCA                               ECUADOR              UNKNOWN      PRESENT
AIRPORT                      GPS - SEYMOUR AIRPORT                                   BALTRA                               ECUADOR              UNKNOWN      PRESENT

AIRPORT                      GYE - JOSÉ JOAQUÍN DE OLMEDO INTERNATIONAL AIRPORT      GUAYAQUIL                            ECUADOR              UNKNOWN      PRESENT
AIRPORT                      OCC - FRANCISCO DE ORELLANA AIRPORT                     COSA                                 ECUADOR              UNKNOWN      PRESENT
AIRPORT                      SCY - SAN CRISTÓBAL AIRPORT                             SAN CRISTÓBAL                        ECUADOR              UNKNOWN      PRESENT
AIRPORT                      UIO - MARISCAL SUCRE INTERNATIONAL AIRPORT              QUITO                                ECUADOR              UNKNOWN      PRESENT
AIRPORT                      CDG - PARIS CHARLES DE GAULLE AIRPORT                   PARIS                                FRANCE               UNKNOWN      PRESENT
AIRPORT                      FRA - FRANKFURT AM MAIN AIRPORT                         FRANKFURT                            GERMANY              UNKNOWN      PRESENT
AIRPORT                      TLV - BEN GURION AIRPORT                                TEL AVIV                             ISRAEL               UNKNOWN      PRESENT
AIRPORT                      MXP - MILAN MALPENSA AIRPORT                            MILÁN                                ITALY                UNKNOWN      PRESENT
AIRPORT                      MBJ - SANGSTER INTERNATIONAL AIRPORT                    MONTEGO BAY                          JAMAICA              UNKNOWN      PRESENT
AIRPORT                      CUN - CANCUN INTERNATIONAL AIRPORT                      CANCÚN                               MEXICO               UNKNOWN      PRESENT
AIRPORT                      MEX - MEXICO CITY INTERNATIONAL AIRPORT                 CDMX                                 MEXICO               UNKNOWN      PRESENT
AIRPORT                      AKL - AUCKLAND AIRPORT                                  AUCKLAND                             NEW ZEALAND          UNKNOWN      PRESENT
AIRPORT                      ASU - SILVIO PETTIROSSI INTERNATIONAL AIRPORT           ASUNCIÓN                             PARAGUAY             UNKNOWN      PRESENT
AIRPORT                      AQP - RODRÍGUEZ BALLÓN INTERNATIONAL AIRPORT            AREQUIPA                             PERU                 UNKNOWN      PRESENT
AIRPORT                      AYP - AYACUCHO AIRPORT                                  AYACUCHO                             PERU                 UNKNOWN      PRESENT
                             CIX - CHICLAYO - CAPITAN FAP JOSE A QUINONES GONZALES
AIRPORT                      INTERNATIONAL AIRPORT                                   CHICLAYO                             PERU                 UNKNOWN      PRESENT
                             CJA - CAJAMARCA - MAYOR GENERAL FAP ARMANDO
AIRPORT                      REVOREDO IGLESIAS AIRPORT                               CAJAMARCA                            PERU                 UNKNOWN      PRESENT
                             CUZ - CUSCO - ALEJANDRO VELASCO ASTETE INTERNATIONAL
AIRPORT                      AIRPORT                                                 CUSCO                                PERU                 UNKNOWN      PRESENT
AIRPORT                      ILQ - ILO - ILO AIRPORT                                 ILO                                  PERU                 UNKNOWN      PRESENT
                             IQT - IQUITOS - CORONEL FAP FRANCISCO SECADA VIGNETTA
AIRPORT                      INTERNATIONAL AIRPORT                                   IQUITOS                              PERU                 UNKNOWN      PRESENT
AIRPORT                      JAE - JAE - SHUMBA AIRPORT                              JAÉN                                 PERU                 UNKNOWN      PRESENT
AIRPORT                      JAU - JAUJA - FRANCISCO CARLE AIRPORT                   JAUJA                                PERU                 UNKNOWN      PRESENT
AIRPORT                      JUL - INCA MANCO CÁPAC INTERNATIONAL AIRPORT            JULIACA                              PERU                 UNKNOWN      PRESENT
AIRPORT                      LIM - LIMA - JORGE CHÁVEZ INTERNATIONAL AIRPORT         LIMA                                 PERU                 UNKNOWN      PRESENT



                                                                                      3 of 19
                                           20-11604-jlg   Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42        Main Document
                                                                               InPg  30 of I47
                                                                                 re Holdco   S.A.
                                                                               Case No. 20-11604
                                                                  SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                            Date of     Date of
                                                                                                                                           Occupancy   Occupancy
  Description of Location                            Address                               City            State   Zip           Country     From          To
                            PCL - PUCALLPA - CAP FAP DAVID ABENZUR RENGIFO
AIRPORT                     INTERNATIONAL AIRPORT INTERNATIONAL AIRPORT            PUCALLPA                              PERU              UNKNOWN      PRESENT
                                                                                   PUERTO
AIRPORT                     PEM - PADRE ALDAMIZ INTERNATIONAL AIRPORT              MALDONADO                             PERU              UNKNOWN      PRESENT
                            PIU - PIURA - CAPITÁN FAP GUILLERMO CONCHA IBERICO
AIRPORT                     INTERNATIONAL AIRPORT                                  PIURA                                 PERU              UNKNOWN      PRESENT
                            TBP - TUMBES - CAPITAN FAP PEDRO CANGA RODRIGUEZ
AIRPORT                     AIRPORT                                                TUMBES                                PERU              UNKNOWN      PRESENT
                            TCQ - TACNA - CORONEL FAP CARLOS CIRIANI SANTA ROSA
AIRPORT                     INTERNATIONAL AIRPORT                                  TACNA                                 PERU              UNKNOWN      PRESENT
                            TPP - TARAPOTO - CADETE FAP GUILLERMO DEL CASTILLO
AIRPORT                     PAREDES AIRPORT                                        TARAPOTO                              PERU              UNKNOWN      PRESENT
                            TRU - TRUJILLO - CAPITAN FAP CARLOS MARTINEZ DE
AIRPORT                     PINILLOS INTERNATIONAL AIRPORT                         TRUJILLO                              PERU              UNKNOWN      PRESENT
AIRPORT                     TYL - TALARA - CAPITAN MONTES AIRPORT                  TALARA                                PERU              UNKNOWN      PRESENT
AIRPORT                     LIS - HUMBERTO DELGADO AIRPORT                         LISBOA                                PORTUGAL          UNKNOWN      PRESENT
                                                                                   JOHANNESBURG
AIRPORT                     JNB - O. R. TAMBO INTERNATIONAL AIRPORT                O                                     SOUTH AFRICA      UNKNOWN      PRESENT
AIRPORT                     BCN - BARCELONA AIRPORT - EL PRAT                      BARCELONA                             SPAIN             UNKNOWN      PRESENT
AIRPORT                     MAD - ADOLFO SUÁREZ MADRID–BARAJAS AIRPORT             MADRID                                SPAIN             UNKNOWN      PRESENT
AIRPORT                     PPT - FAA'A INTERNATIONAL AIRPORT                      PAPETE                                TAHITI            UNKNOWN      PRESENT
AIRPORT                     LHR - HEATHROW AIRPORT                                 LONDON                                UNITED KINGDOM    UNKNOWN      PRESENT
                            MVD - CARRASCO INTERNATIONAL /GENERAL C L BERISSO
AIRPORT                     AIRPORT                                                MONTEVIDEO                            URUGUAY           UNKNOWN      PRESENT
                            PDP - CAPITAN CORBETA CA CURBELO INTERNATIONAL
AIRPORT                     AIRPORT                                                PUNTA DEL ESTE                        URUGUAY           UNKNOWN      PRESENT
                            BOS - GENERAL EDWARD LAWRENCE LOGAN INTERNATIONAL
AIRPORT                     AIRPORT                                                BOSTON                                                  UNKNOWN      PRESENT
AIRPORT                     JFK - JOHN F. KENNEDY INTERNATIONAL AIRPORT            NEW YORK                                                UNKNOWN      PRESENT
AIRPORT                     LAX - LOS ANGELES INTERNATIONAL AIRPORT                LOS ANGELES                                             UNKNOWN      PRESENT
AIRPORT                     MCO - ORLANDO INTERNATIONAL AIRPORT                    ORLANDO                                                 UNKNOWN      PRESENT
AIRPORT                     MIA - MIAMI INTERNATIONAL AIRPORT                      MIAMI                                                   UNKNOWN      PRESENT
AIRPORT                     SFO - SAN FRANCISCO INTERNATIONAL AIRPORT              SAN FRANCISCO                                           UNKNOWN      PRESENT
AIRPORT OFFICE              IGR - CARLOS EDUARDO KRAUSE                            IGUAZU        MISIONES                ARGENTINA         UNKNOWN      PRESENT
AIRPORT OFFICE              BRC - SAN CARLOS DE BARILOCHE                          BARILOCHE     RIO NEGRO               ARGENTINA         UNKNOWN      PRESENT
AIRPORT OFFICE              SAMQ - MENDOZA AIRPARK                                 MENDOZA                               ARGENTINA         UNKNOWN      PRESENT
AIRPORT OFFICE              BP 330 MAUREGARD - 95713 ROISSY CDG CEDEX              PARIS                                 FRANCE            3/24/2013    PRESENT
                            TERMINAL 1 PIANO 2, PORTA 18, AEROPORTO MALPENSA
AIRPORT OFFICE              21010 –FERNO - ITALIA                                  MILAN                                 ITALY             10/1/2016    PRESENT
                            NAVE MODULAR 2-113 - AEROPUERTO MADRID BARAJAS -
AIRPORT OFFICE              ESPAÑA                                                 MADRID                                SPAIN             4/23/2014   4/22/2019
AIRPORT OFFICE              RUTA 101 KM 19.950                                     CANELONES                             URUGUAY           12/1/2009    PRESENT



                                                                                     4 of 19
                                            20-11604-jlg    Doc 7   Filed 09/08/20 Entered 09/08/20 18:54:42         Main Document
                                                                                InPg  31 of I47
                                                                                  re Holdco   S.A.
                                                                                 Case No. 20-11604
                                                                    SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                             Date of    Date of
                                                                                                                                           Occupancy   Occupancy
   Description of Location                           Address                               City              State   Zip         Country      From         To
AIRPORT OFFICE               RUTA 93 KM 113 LAGUNA DEL SAUCE                          MALDONADO                            URUGUAY          4/1/2005    PRESENT
                             RODOVIA BR 104, KM 91, AEROPORTO, CEP 57.100-000, RIO
AIRPORT OPERATIONS           LARGO/AL                                                 RIO LARGO         AL                 BRAZIL          UNKNOWN      PRESENT

                             AV SANTOS DUMONT, 1350, AEROPORTO INTERNACIONAL
AIRPORT OPERATIONS           EDUARDO GOMES, TARUMÃ, CEP 69.041-000, MANAUS/AM         MANAUS            AM                 BRAZIL          UNKNOWN      PRESENT
                             ACESSO RODOVIA BA-001, S/N E AEROPORTO DE
                             COMANDATUBA, ILHA DE COMANDATUBA, CEP 45.690-000,
AIRPORT OPERATIONS           UNA/BA                                                   UNA               BA                 BRAZIL          UNKNOWN      PRESENT
                             AV BRIGADEIRO EDUARDO GOMES, S/N, AEROPORTO DE
AIRPORT OPERATIONS           ILHÉUS, PONTAL, CEP 45.654-080, ILHÉUS/BA                ILHÉUS            BA                 BRAZIL          UNKNOWN      PRESENT
                             ROD BA-526, 716, GALPAO12 ESTR. CIA/AEROPORTO, SÃO
AIRPORT OPERATIONS           CRISTOVÃO, CEP: 41.510-000, SALVADOR/BA                  SALVADOR          BA                 BRAZIL          UNKNOWN      PRESENT
                             ESTR. DO AEROPORTO, S/N - CIDADE ALTA, PORTO SEGURO -
AIRPORT OPERATIONS           BA, 45810-000                                            PORTO SEGURO      BA                 BRAZIL          UNKNOWN      PRESENT
                             PRAÇA GAGO COUTINHO, S/Nº, SÃO CRISTÓVÃO,
                             AEROPORTO INTERNACIONAL DE SALVADOR - SALVADOR/BA -
AIRPORT OPERATIONS            CEP 41510-045                                           SALVADOR          BA                 BRAZIL          UNKNOWN      PRESENT
                             AV FERNANDO FERRARI, 3800 ,AEROPORTO, CEP 29.066-380,
AIRPORT OPERATIONS           VITÓRIA/ES                                               VITÓRIA           ES                 BRAZIL          UNKNOWN      PRESENT
                             AV FERNANDO FERRARI, 3800, AEROPORTO, CEP: 29.075-
AIRPORT OPERATIONS           920, VITÓRIA/ ES                                         VITÓRIA           ES                 BRAZIL          UNKNOWN      PRESENT
                             R. 2, 3391-3319 - JARDIM E PARAISO, CALDAS NOVAS - GO,
AIRPORT OPERATIONS           75690-000                                                CALDAS NOVAS      GO                 BRAZIL          UNKNOWN      PRESENT
                             AV.MOACYR SPÓSITO RIBEIRO, S/N - AEROPORTO -
AIRPORT OPERATIONS           IMPERATRIZ/MA - CEP 65.913-415                           IMPERATRIZ        MA                 BRAZIL          UNKNOWN      PRESENT

                             ROD MG 10 AEROPORTO INTERNACIONAL TANCREDO NEVES
                             TERMINAL CARGAS, S/N, SETOR: GALPÃO ESTRUTURADO,
AIRPORT OPERATIONS           AEROPORTO, CEP 33.400-000, LAGOA SANTA/MG                LAGOA SANTA       MG                 BRAZIL          UNKNOWN      PRESENT
AIRPORT OPERATIONS           LMG-800 KM 7,9 S/N, CONFINS - MG, 33500-900              CONFINS           MG                 BRAZIL          UNKNOWN      PRESENT
                             RODOVIA MG 10 - AER INTERNACIONAL TANCREDO NEVES,
                             S/N, MEZANINO SALA: 32, TERMINAL DE CARGAS, CEP:
AIRPORT OPERATIONS           33.400-000, LAGOA SANTA/MG                               LAGOA SANTA       MG                 BRAZIL          UNKNOWN      PRESENT
                             AV. DUQUE DE CAXIAS, S/N - VILA SERRADINHO, CAMPO
AIRPORT OPERATIONS           GRANDE - MS, 79101-901                                   CAMPO GRANDE MS                      BRAZIL          UNKNOWN      PRESENT
                             AV GOVERNADOR JOAO PONCE DE ARRUDA, S/N,
AIRPORT OPERATIONS           AEROPORTO, CEP 78.110-973, VARZEA GRANDE/MT              VARZEA GRANDE MT                     BRAZIL          UNKNOWN      PRESENT
                             ROD.GOV. PONCE DE ARRUDA, S/N° - JD.AEROPORTO -
AIRPORT OPERATIONS           VÁRZEA GRANDE/MT                                         CUIABÁ            MT                 BRAZIL          UNKNOWN      PRESENT
                             AV JULIO CESAR, S/N, TERMINAL DE CARGAS, AEROPORTO
AIRPORT OPERATIONS           VAL DE CANS, CEP 66.617-420, BELÉM/PA                    BELÉM             PA                 BRAZIL          UNKNOWN      PRESENT



                                                                                       5 of 19
                                           20-11604-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42         Main Document
                                                                                InPg  32 of I47
                                                                                  re Holdco   S.A.
                                                                                 Case No. 20-11604
                                                                    SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                               Date of     Date of
                                                                                                                                              Occupancy   Occupancy
  Description of Location                            Address                                City             State   Zip            Country     From          To
                            PRAÇA EDUARDO GOMES, S/N, AEROPORTO DE SANTARÉM,
AIRPORT OPERATIONS          AEROPORTO, CEP 68.035-000, SANTARÉM/PA                    SANTARÉM          PA                 BRAZIL             UNKNOWN      PRESENT
                            RODOVIA TRANSAMAZÔNICA, KM 1,5, AMAPÁ – CEP 68.502-
AIRPORT OPERATIONS          902 - MARABÁ - PA                                         MARABÁ            PA                 BRAZIL             UNKNOWN      PRESENT
                            AEROPORTO INTERNACIONAL PRESIDENTE CASTRO PINTO,
AIRPORT OPERATIONS          S/N, - , AEROPORTO, CEP 58.308-320, BAYEUX/PB             BAYEUX            PB                 BRAZIL             UNKNOWN      PRESENT
                            AV TENENTE JOAO MAURICIO DE MEDEIROS, 300,
AIRPORT OPERATIONS          AEROPORTO, CEP 86.039-100, LONDRINA/PR                    LONDRINA          PR                 BRAZIL             UNKNOWN      PRESENT

                            R TENENTE JOAO MAURICIO DE MEDEIROS, 300, TERMINAL
AIRPORT OPERATIONS          DE CARGAS, AEROPORTO, CEP 86.039-100, LONDRINA/PR         LONDRINA          PR                 BRAZIL             UNKNOWN      PRESENT
                            ROD BR 469 KM 16,5, AEROPORTO INTERNACIONAL, CEP:
AIRPORT OPERATIONS          85.863-460, FOZ DO IGUAÇU/PR                              FOZ DO IGUAÇU PR                     BRAZIL             UNKNOWN      PRESENT
                            PARQUE INDUSTRIAL - AV. DR. VLADIMIR BABKOV, S/N -
                            PARQUE INDUSTRIAL MARIO BULHOES, MARINGÁ - PR,
AIRPORT OPERATIONS          87065-665                                                 MARINGÁ           PR                 BRAZIL             UNKNOWN      PRESENT
                            EST ESTRADA VELHA DE ARRAIAL DO CABO, S/N, AEROPORTO
                            INTERNAC. DE CABO FRIO, PRAIA DO SUDOESTE, CEP: 28.900-
AIRPORT OPERATIONS          000, RIO DE JANEIRO/ RJ.                                  CABO FRIO         RJ                 BRAZIL             UNKNOWN      PRESENT
                            PC SENADOR SALGADO FILHO, S/N, AEROPORTO SANTOS
AIRPORT OPERATIONS          DUMONT, CENTRO, CEP 20.021-340, RIO DE JANEIRO/RJ         RIO DE JANEIRO    RJ                 BRAZIL             UNKNOWN      PRESENT
                            AVENIDA RUI PEREIRA DOS SANTOS, 3100, AEROPORTO, CEP      S. G. DO
AIRPORT OPERATIONS          59.290-000, SÃO GONÇALO DO AMARANTE/ RN                   AMARANTE          RN                 BRAZIL             UNKNOWN      PRESENT
                            R RIO XINGU, S/N, AERP INT AUG SEVERO TERMINAL DE
AIRPORT OPERATIONS          CARGAS, AEROPORTO, CEP 59.148-902, PARNAMIRIM/RN          PARNAMIRIM        RN                 BRAZIL             UNKNOWN      PRESENT
                            PRAÇA SANTOS DUMONT, 100, AEROPORTO, CEP 69.310-
AIRPORT OPERATIONS          013, BOA VISTA/RR                                         BOA VISTA         RR                 BRAZIL             UNKNOWN      PRESENT
                            ACESSO FLORENAL RIBEIRO, S/N, AEROPORTO MUNICIPAL
                            DOUTOR SERAFIM ENNOS BERTASO, QUEDAS DO PALMITAL,
AIRPORT OPERATIONS          CEP: 089815-290 , CHAPECÓ/SC                              CHAPECÓ           SC                 BRAZIL             UNKNOWN      PRESENT
                            PRACA MARECHAL DO AR EDUARDO GOMES, S/N,
                            AEROPORTO DE NAVEGANTES, AEROPORTO, CEP 88.375-000,
AIRPORT OPERATIONS          NAVEGANTES/SC                                             NAVEGANTES        SC                 BRAZIL             UNKNOWN      PRESENT
AIRPORT OPERATIONS          AV. SANTOS DUMONT, 9000 - JOINVILLE, SC, 89223-600        JOINVILLE         SC                 BRAZIL             UNKNOWN      PRESENT
                            ROD.ACESSO AO AEROPORTO, N°6.200, CARIANOS, CEP
AIRPORT OPERATIONS          88047-902, FLORIANÓPOLIS/SC                               FLORIANOPOLIS     SC                 BRAZIL             UNKNOWN      PRESENT
                            AV DOS ESTUDANTES, 3505, JARDIM NOVO AEROPORTO, CEP       S. J. DO RIO
AIRPORT OPERATIONS          15.035-010, SÃO JOSÉ DO RIO PRETO/SP                      PRETO             SP                 BRAZIL             UNKNOWN      PRESENT
                            R TAMOIOS, 751, JARDIM AEROPORTO, CEP 04.630-001, SÃO
AIRPORT OPERATIONS          PAULO/SP                                                  SÃO PAULO         SP                 BRAZIL             UNKNOWN      PRESENT
                            ROD. HELIO SMIDT, S/N, DEPOSITO DAF, CEP 07190-100,
AIRPORT OPERATIONS          AEROPORTO, GUARULHOS/SP                                   GUARULHOS         SP                 BRAZIL             UNKNOWN      PRESENT



                                                                                       6 of 19
                                           20-11604-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42        Main Document
                                                                                InPg  33 of I47
                                                                                  re Holdco   S.A.
                                                                                Case No. 20-11604
                                                                   SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                              Date of     Date of
                                                                                                                                             Occupancy   Occupancy
  Description of Location                             Address                               City            State   Zip            Country     From          To
                            ROD. HELIO SMIDT, SN, EDIF: DE CARGA AEREA, ANDAR: 6 -
                            SALA: 613,617,621 E 625, AEROPORTO, CEP 07.190-100,
AIRPORT OPERATIONS          GUARULHOS/ SP                                             GUARULHOS        SP                 BRAZIL             UNKNOWN      PRESENT
                            RODOVIA HELIO SMIDT S/N - HANGAR MANUTENÇÃO LATAM
                            PORTARIA CANTEIRO ALPHA-LUC APHA001, CEP: 07.190-100 -
AIRPORT OPERATIONS          AEROPORTO/SP                                              GUARULHOS        SP                 BRAZIL             UNKNOWN      PRESENT
                            RODOVIA HELIO SMIDT, S/N -LUC 0C01A002 AREA PATIO CEP:
AIRPORT OPERATIONS          07.190-100 AEROPORTO DE GUARULHOS                         GUARULHOS        SP                 BRAZIL             UNKNOWN      PRESENT
                            AV DR OCTAVIO PINHEIRO RISOLA, S/N, AEROPORTO,
AIRPORT OPERATIONS          AEROCLUBE, CEP 17.053-460, BAURU/SP                       BAURU            SP                 BRAZIL             UNKNOWN      PRESENT
                            AV WASHINGTON LUIS, S/N, AEROPORTO, VILA CONGONHAS,
AIRPORT OPERATIONS          SP, CEP:04.626-911                                        CONGONHAS        SP                 BRAZIL             UNKNOWN      PRESENT
                            AV. THOMAZ ALBERTO WHATELY - PARQUE INDUSTRIAL CEL.
AIRPORT OPERATIONS          QUITO JUNQUEIRA, RIBEIRÃO PRETO - SP, 14075-390           RIBEIRO PRETO    SP                 BRAZIL             UNKNOWN      PRESENT
                            AV.JOAQUIM TEOTONIO SEGURADO, S/N°, SETOR DE
AIRPORT OPERATIONS          EXPANSÃO SUL - PALMAS/TO                                  PALMAS           TO                 BRAZIL             UNKNOWN      PRESENT
BACK OFFICE                 AV FRANCISCO CARLE S/N, JAUJA 12601                       JAUJA                               PERU               UNKNOWN      PRESENT
                            AV. AEROPUERTO S/N, DISTRITO DE CERRO COLORADO.
BACK OFFICE                 PROVINCIA Y DEPARTAMENTO AREQUIPA – PERÚ                  AREQUIPA                            PERU               UNKNOWN      PRESENT
                            AV. AVIACIÓN S/N, DISTRITO DE JULIACA, PROVINCIA DE SAN
BACK OFFICE                 ROMÁN. DEPARTAMENTO DE PUNO – PERÚ                        JULIACA                             PERU               UNKNOWN      PRESENT
BACK OFFICE                 AV. CORPAC # 274 CASTILLA – PIURA                         PIURA                               PERU               UNKNOWN      PRESENT

                            AV. EJÉRCITO NRO. 950, DISTRITO DE AYACUCHO, PROVINCIA
BACK OFFICE                 DE HUAMANGA DEPARTAMENTO DE AYACUCHO– PERÚ                AYACUCHO                            PERU               UNKNOWN      PRESENT
                            AV. JOSE ABELARDO QUIÑONES, KM 6. IQUITOS
BACK OFFICE                 DEPARTAMENTO DE LORETO, PERÚ                              IQUITOS                             PERU               UNKNOWN      PRESENT
BACK OFFICE                 CALLE ICA CDRA 6 S/N - SAN ANDRÉS, PISCO.                 PISCO                               PERU               UNKNOWN      PRESENT
                            CARRETERA CAJAMARCA – OTUZCO, KM 3, DEPARTAMENTO
BACK OFFICE                 DE CAJAMARCA, PERÚ                                        CAJAMARCA                           PERU               UNKNOWN      PRESENT
                            CARRETERA COSTANERA SUR KM 7 - 8 PAMPA DE PALOS,
BACK OFFICE                 DISTRITO DE ILO, MOQUEGUA                                 ILO                                 PERU               UNKNOWN      PRESENT
                            CARRETERA FEDERICO BASADRE KM 5.5, CORONEL PORTILLO,
BACK OFFICE                 PUCALLPA.                                                 PUCALLPA                            PERU               UNKNOWN      PRESENT
BACK OFFICE                 CARRETERA PANAMERICANA SUR S/N, KM 5, TACNA.              TACNA                               PERU               UNKNOWN      PRESENT

                            CARRETERA PASTORA-LA JOYA KM 7, DISTRITO Y PROVINCIA      PUERTO
BACK OFFICE                 DE TAMBOPATA, DEPARTAMENTO DE MADRE DE DIOS– PERÚ         MALDONADO                           PERU               UNKNOWN      PRESENT
                            JR. JORGE CHAVEZ Nº 1899 BARRIO HUAYCO, REGIÓN DE SAN
BACK OFFICE                 MARTÍN – PERÚ                                             TARAPOTO                            PERU               UNKNOWN      PRESENT
                            PANAMERICANA NORTE KM 1276, TUMBES, DEPARTAMENTO
BACK OFFICE                 DE TUMBES, PERÚ.                                          TUMBES                              PERU               UNKNOWN      PRESENT



                                                                                       7 of 19
                                         20-11604-jlg   Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42        Main Document
                                                                             InPg  34 of I47
                                                                               re Holdco   S.A.
                                                                             Case No. 20-11604
                                                                SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                        Date of     Date of
                                                                                                                                       Occupancy   Occupancy
  Description of Location                             Address                           City             State   Zip         Country     From          To
                            SECTOR SHUMBA, DISTRITO DE BELLAVISTA, PROVINCIA DE
BACK OFFICE                 JAEN.                                                 JAEN                                 PERU            UNKNOWN      PRESENT
BACK OFFICE                 TALARA ALTA S/N - PARIÑAS, PIURA                      TALARA                               PERU            UNKNOWN      PRESENT
BACK OFFICE, CHECK IN DESK, AV DE LAS AMERICAS
                             ADMINISTRATIVE   ANDS/N Y AV I AYORA
                                                  OPERATIONAL                     GUAYAQUIL                            ECUADOR         UNKNOWN      PRESENT
                            AEROPUERTO
BACK OFFICE, FRONT OFFICE AND             INTERNACIONAL SIMÓN BOLÍVAR
                                 CARGO HOLD                                       SANTAMARTA        MAGDALENA          COLOMBIA         2/1/2017    PRESENT
                            AEROPUERTO
BACK OFFICE, FRONT OFFICE, COUNTERS    ANDINTERNACIONAL
                                            MAINTENANCEALFREDO VASQUEZ COBO       LETICIA           AMAZONAS           COLOMBIA        1/26/2018    PRESENT
BAGGAGE                     AV. DE LAS AMERICAS S/N                               GUAYAQUIL                            ECUADOR         UNKNOWN      PRESENT
                            LATAM CARGO DIEGO BARROS ORTIZ PONIENTE, PUDAHUEL,
CARGO OFFICE                REGIÓN METROPOLITANA                                  SANTIAGO                             CHILE           UNKNOWN      PRESENT
CARGO OFFICE                ULTIMAS NOTICIAS Y EL COMERCIO                        QUITO                                ECUADOR         UNKNOWN      PRESENT
                            ANCHORAGELAAN 38 | FREIGHT STATION 9 | 1118LD
CARGO OFFICE                SCHIPHOL AIRPORT                                      AMSTERDAM                            NETHERLANDS      4/1/2020    PRESENT
CARGO OFFICE                PELIKAANWEG 11 | 1118 DT SCHIPHOL AIRPORT             AMSTERDAM                            NETHERLANDS     8/25/2016   3/31/2020
COMMERCIAL OFFICE           207 RUE DE BERCY, 75012 PARIS                         PARIS                                FRANCE           5/6/2019    PRESENT
COMMERCIAL OFFICE           KAISERSTRAßE 5 - 60311 FRANKFURT AM MAIN - GERMANY    FRANKFURT                            GERMANY          6/1/2009    PRESENT
COMMERCIAL OFFICE           BASTIONI DI PORTA NUOVA 21 - 20121 MILAN - ITALY      MILAN                                ITALY            6/1/2018    PRESENT
COMMERCIAL OFFICE           A.H. JESUS PODEROSO AV. DE LOS HEROES 100             LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. AEROPUERTO S/N                                    LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. ALFREDO MENDIOLA 1400                             LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. ALFREDO MENDIOLA 3698                             LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. ANGAMOS OESTE 662                                 LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. AV. ELMER FAUCETT S-N                             LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. BENAVIDES S/N INT S/N                             LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. COLLASUYO 2964 INT REF.                           CUSCO                                PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. CUZCO 245                                         LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. DOS DE MAYO 1099                                  LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. EJERCITO 1009                                     LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. EL EJERCITO 793                                   LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. EL POLO 740                                       LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. EL SOL 602                                        LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. EL SOL 627 INT B                                  LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. ELMER FAUCETT 2823                                LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. FAUCETT SN                                        LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. FELIPE SANTIAGO SALAVERRY SN                      LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. FERROCARRIL S/N                                   LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. FRANCISCO BOLOGNESI 300                           LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. GARCILAZO DE LA VEGA S N                          LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. JAVIER PRADO ESTE 4200                            LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. LA MARINA 300                                     LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. LA MOLINA 378                                     LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. LEON VELARDE 513                                  LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. NICOLAS AYLLON S/N                                LIMA                                 PERU            UNKNOWN      PRESENT



                                                                                   8 of 19
                                           20-11604-jlg    Doc 7   Filed 09/08/20 Entered 09/08/20 18:54:42         Main Document
                                                                               InPg  35 of I47
                                                                                 re Holdco   S.A.
                                                                                Case No. 20-11604
                                                                   SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                            Date of     Date of
                                                                                                                                           Occupancy   Occupancy
  Description of Location                            Address                               City             State   Zip          Country     From          To
COMMERCIAL OFFICE           AV. OSCAR R. BENAVIDES 4921                             LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. SANTA CRUZ 771                                      LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. TOMAS MARSANO 961                                   LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. VELASCO ASTETE S/N                                  LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. VENEZUELA CON A.UGARTE S/N                          LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           CAL. APURIMAC 101                                       LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           CAL. LIBERTAD 875 INT 01                                LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           CAL. MARISCAL CASTILLA S/N                              LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           CAL. SAN MARTIN 275                                     LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           CAL. UCELLO 162                                         LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           CC.CC. PLAZA SAN MIGUEL AV. LA MARINA S/N               LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           FND. LA ESTRELLA 99B S/N                                LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           FND. LAS CASUARINAS LOTE 05                             LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           GRU. PAGO SILPAY LA CARMELA LA S/N                      LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. 9 DE DICIEMBRE 107                                  LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. BOLOGNESI 250                                       LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. PROSPERO 232                                        LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. RAMIREZ HURTADO 183                                 LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. SAN MARTIN REF.                                     LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. SOR MANUELA GIL 151                                 LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. TACNA 299                                           LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. TARAPACA 805                                        LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. UCELLO 162                                          LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           OTR. MALDONADO 01 AV. ESQ. LEON VELARDE 503             LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           PRO. PASEO DE LA REPUBLICA S/N                          LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           PZA. REGOCIJO 202 INT 112                               LIMA                                  PERU             UNKNOWN      PRESENT
                            SEC. FUNDO SANTA LUZMILA AV. ALFREDO MENDIOLA REF.
COMMERCIAL OFFICE           LOTE 02                                                 LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           SEC. LAMBRAMANI AV. LAMBRAMANI 325 LOTE 2               LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           URB. CERCADO JR. TUMBES 391                             LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           URB. CHACARILLA DEL ESTANQUE CAL. MONTE BELLO 150       LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           URB. CHACARILLA DEL ESTANQUE JR. MONTERREY 246          LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           URB. CHICLAYO CAL. MANUEL MARIA IZAGA 770 INT 1PIS      LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           URB. EL INGENIO AV. AMERICA OESTE 750                   LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           URB. LA PASCANA AV. TUPAC AMARU 3900                    LIMA                                  PERU             UNKNOWN      PRESENT
                            URB. LAS FLORES 81 AV. PROCERES DE LA INDEPENDEN 1632
COMMERCIAL OFFICE           LOTE A-2                                                LIMA                                  PERU             UNKNOWN      PRESENT

COMMERCIAL OFFICE           URB. LAS GARDENIAS AV. ALFREDO BENAVIDES 5250 LOTE 3    LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           URB. LOS SIRIUS II ETAPA CAL. LAS RETAMAS 190           LIMA                                  PERU             UNKNOWN      PRESENT

COMMERCIAL OFFICE           URB. MATELLINI AV. PROLONG PASEO DE LA REP. S/N INT S/N LIMA                                  PERU             UNKNOWN      PRESENT



                                                                                      9 of 19
                                           20-11604-jlg   Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42          Main Document
                                                                               InPg  36 of I47
                                                                                 re Holdco   S.A.
                                                                                Case No. 20-11604
                                                                   SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                               Date of      Date of
                                                                                                                                              Occupancy    Occupancy
  Description of Location                             Address                              City             State    Zip            Country     From           To
COMMERCIAL OFFICE           URB. MIRAFLORES AV. ANDRES A. CACERES 147 INT 51        LIMA                                   PERU               UNKNOWN       PRESENT
COMMERCIAL OFFICE           URB. SAN ANTONIO AV. ALFREDO BENAVIDES 1475             LIMA                                   PERU               UNKNOWN       PRESENT
COMMERCIAL OFFICE           URB. SANTA CATALINA AV. CANADA 1110                     LIMA                                   PERU               UNKNOWN       PRESENT
COMMERCIAL OFFICE           URB. SELVA ALEGRE AV. MARISCAL BENAVIDES 421            LIMA                                   PERU               UNKNOWN       PRESENT
COMMERCIAL OFFICE           URB. SIRIUS CAL. RETAMAS 190                            LIMA                                   PERU               UNKNOWN       PRESENT
                            URB. VERSALLES DEL CARMEN O PI AV. DE LA CULTURA LOTE
COMMERCIAL OFFICE           3-4                                                     LIMA                                   PERU               UNKNOWN       PRESENT
COMMERCIAL OFFICE           Z.I. - AV. SANCHEZ CERRO S/N                            LIMA                                   PERU               UNKNOWN       PRESENT

COMMERCIAL OFFICE           POETA JOAN MARAGALL 1, PLANTA 1, 28020 MADRID - SPAIN MADRID                                   SPAIN               8/1/2013     PRESENT
                            UNIT 20, 2 CODA STUDIO, 189 MUNSTER ROAD, LONDON,
COMMERCIAL OFFICE           SW6 6AW                                               LONDON                                   UNITED KINGDOM      6/7/2017     PRESENT
COMMERCIAL OFFICE           LUIS ALBERTO DE HERRERA 1248 OF 1476                  MONTEVIDEO                               URUGUAY            7/30/2018     PRESENT
                                                                                                       CUNDINAMARC
CORPORATE OFFICE           CALLE 100#7-33                                           BOGOTA             A                   COLOMBIA           11/19/2015   12/1/2018
                           R VERBO DIVINO, 2001, ANDAR 13 CONJ 131, CHACARA
CORPORATE OFFICE           SANTO ANTONIO, CEP: 04719-002, SÃO PAULO/SP              SÃO PAULO          SP                  BRAZIL             UNKNOWN       PRESENT
                           RUA VERBO DIVINO, 2001 - ANDAR 13, CONJUNTO 132 -
                           CHACARÁ SANTO ANTONIO - CEP: 04.719-002 - SÃO
CORPORATE OFFICE           PAULO/SP                                                 SÃO PAULO          SP                  BRAZIL             UNKNOWN       PRESENT
                           RUA VERBO DIVINO, 2001 - ANDAR 17, CONJUNTO 172 -
                           CHACARÁ SANTO ANTONIO - CEP: 04.719-002 - SÃO
CORPORATE OFFICE           PAULO/SP                                                 SÃO PAULO          SP                  BRAZIL             UNKNOWN       PRESENT
                           RUA VERBO DIVINO, 2001, 10º ANDAR, SALA 101 - PARTE A,
                           CHACARA SANTO ANTONIO (ZONA SUL) - CEP: 04719-002 -
CORPORATE OFFICE           SÃO PAULO SP                                             SÃO PAULO          SP                  BRAZIL             UNKNOWN       PRESENT
                           RUA VERBO DIVINO, 2001, 10º ANDAR, SALA 101 - PARTE B,
                           CHACARA SANTO ANTONIO (ZONA SUL) - CEP: 04719-002,
CORPORATE OFFICE           SÃO PAULO                                                SÃO PAULO          SP                  BRAZIL             UNKNOWN       PRESENT
                           RUA VERBO DIVINO, 2001, 8º ANDAR, CJ. 83, CHACARA
                           SANTO ANTONIO (ZONA SUL) - CEP: 04719-002 - SÃO
CORPORATE OFFICE           PAULO/SP                                                 SÃO PAULO          SP                  BRAZIL             UNKNOWN       PRESENT
                           RUA VERBO DIVINO, Nº 2001, ANDARES: 17 ANDAR, CONJ.
                           171 , CEP: 04.719002, CHACARA SANTO ANTONIO (ZONA
CORPORATE OFFICE           SUL), SÃO PAULO/ SP.                                     SÃO PAULO          SP                  BRAZIL             UNKNOWN       PRESENT
                           ALMACENES FAST AIR OSVALDO CROQUEVILLE 2207,
FAST OFFICE                PUDAHUEL, REGIÓN METROPOLITANA                           SANTIAGO                               CHILE              UNKNOWN       PRESENT
                           AUTOPISTA NTE. #34-67 CENTRO COMERCIAL PUERTA DEL
FRONT OFFICE / BACK OFFICE NORTE
                           / SALES OFFICE                                           MEDELLIN           ANTIOQUIA           COLOMBIA            6/8/2019    PRESENT
FRONT OFFICE / BACK OFFICE CARRERA   42 # 5 SUR - 145,
                           / SALES OFFICE                                           MEDELLIN           ANTIOQUIA           COLOMBIA            2/1/2020    5/1/2020

FRONT OFFICE / BACK OFFICE CR 43 A OFFICE
                           / SALES 30 25 LC 1148. CENTRO COMERCIAL PREMIUM PLAZA MEDELLIN              ANTIOQUIA           COLOMBIA           6/15/2019    5/17/2020



                                                                                     10 of 19
                                          20-11604-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42        Main Document
                                                                               InPg  37 of I47
                                                                                 re Holdco   S.A.
                                                                                Case No. 20-11604
                                                                   SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                            Date of       Date of
                                                                                                                                           Occupancy    Occupancy
  Description of Location                            Address                             City      State            Zip          Country     From           To
FRONT OFFICE / BACK OFFICE CALLE
                           / SALES74OFFICE
                                     #38D-113                                       BARRANQUILLA
                                                                                               ATLÁNTICO                   COLOMBIA        4/20/2017     3/7/2018
FRONT OFFICE / BACK OFFICE CALLE
                           / SALES100 #7-33 PISO 17 BUSINESS WORK PLACE
                                    OFFICE                                          BARRANQUILLA
                                                                                               ATLÁNTICO                   COLOMBIA        4/15/2017    4/30/2020
                                                                                               CUNDINAMARC
FRONT OFFICE / BACK OFFICE AVENIDA    NQS CON 38A SUR
                           / SALES OFFICE                                          BOGOTA      A                           COLOMBIA        6/22/2016     8/1/2018
                                                                                               CUNDINAMARC
FRONT OFFICE / BACK OFFICE CLL  100 OFFICE
                           / SALES   #8A-49 TORRE B PISO 11 EDF. WTC.              BOGOTA      A                           COLOMBIA        8/16/2018    11/30/2018
                                                                                               CUNDINAMARC
FRONT OFFICE / BACK OFFICE TRV  93#51-98
                           / SALES   OFFICE                                        BOGOTA      A                           COLOMBIA        11/1/2011    7/24/2017
                                                                                               CUNDINAMARC
FRONT OFFICE / BACK OFFICE CALLE
                           / SALES185  #45-03 CENTRO COMERCIAL SANTAFE
                                     OFFICE                                        BOGOTA      A                           COLOMBIA        6/12/2017    5/14/2020
                                                                                               CUNDINAMARC
FRONT OFFICE / BACK OFFICE CARRERA    11B # 99-25
                           / SALES OFFICE                                          BOGOTA      A                           COLOMBIA        12/1/2018     5/1/2020
                                                                                               CUNDINAMARC
FRONT OFFICE / BACK OFFICE CARRERA    26 #62-47. CENTRO COMERICAL GRAN ESTACIÓN
                           / SALES OFFICE                                          BOGOTA      A                           COLOMBIA        5/12/2016    3/31/2020
                           CARRERA 71D #6-94 SUR. CENTRO COMERCIAL PLAZA DE LAS                CUNDINAMARC
FRONT OFFICE / BACK OFFICE AMÉRICAS
                           / SALES OFFICE                                          BOGOTA      A                           COLOMBIA         6/7/2017    5/15/2020
                                                                                               CUNDINAMARC
FRONT OFFICE / BACK OFFICE CARRERA    72# 80-94 CENTRO COMERCIAL TITAN
                           / SALES OFFICE                                          BOGOTA      A                           COLOMBIA         8/1/2019    5/15/2020
FRONT OFFICE / BACK OFFICE AV.  RICARDO
                           / SALES        MORGAN 575, MONTERREY
                                     OFFICE                                        MONTERREY   NUEVO LEON                  MEXICO          UNKNOWN       PRESENT
FRONT OFFICE / BACK OFFICE CRA   48 #OFFICE
                           / SALES    50 SUR - 128                                 MEDELLIN    SABANETA                    COLOMBIA         6/7/2018    5/27/2019
FRONT OFFICE / BACK OFFICE CRA.  11 OFFICE
                           / SALES   #1153. CENTRO COMERCIAL CACIQUE               BUCARAMANGA SANTANDER                   COLOMBIA        10/18/2017   4/23/2020
                           AVENIDA 4 NORTE #46 LOCAL335. CENTRO COMERCIAL                      VALLE DEL
FRONT OFFICE / BACK OFFICE CENTENARIO
                           / SALES OFFICE                                          CALI        CAUCA                       COLOMBIA        7/28/2017    5/25/2020
                                                                                               VALLE DEL
FRONT OFFICE / BACK OFFICE CARRERA    100 #98-16. CENTRO COMERCIAL JARDÍN PLAZA
                           / SALES OFFICE                                          CALI        CAUCA                       COLOMBIA         9/4/2013     PRESENT
                                                                                               VALLE DEL
FRONT OFFICE / BACK OFFICE CL. 38 NTE.
                           / SALES      #6N – 45. CENTRO COMERCIAL CHIPICHAPE
                                     OFFICE                                        CALI        CAUCA                       COLOMBIA        4/12/2017     PRESENT
                           PAMPITE S/N Y DARIO DONOSO EDIF.OFFICENTER PISO 1 OFC
FRONT OFFICE / BACK OFFICE 112
                           / SALES OFFICE                                          GUAYAQUIL                               ECUADOR         UNKNOWN       PRESENT
                           VIA AL PUERTO MARITIMO KM 3.5 AV. 25 DE JULIO S/N Y SAN
FRONT OFFICE / BACK OFFICE MIGU
                           / SALES OFFICE                                          GUAYAQUIL                               ECUADOR         UNKNOWN       PRESENT
FRONT OFFICE / BACK OFFICE CALLE
                           / SALESARICA   628 PISO 5, MIRAFLORES
                                     OFFICE                                        LIMA                                    PERU            UNKNOWN       PRESENT
HANGAR, BACK OFFICE, CHECKVIAIN A TABABELA S/N Y VIA YARUQUI
                                DESK                                               QUITO                                   ECUADOR         UNKNOWN       PRESENT
MAINTENANCE                AV. ESPAÑA S/N Y ELIA LIUT                              CUENCA                                  ECUADOR         UNKNOWN       PRESENT
MAINTENANCE                AVE DE LAS AMERICAS S/N ISIDRO AYORA                    GPS                                     ECUADOR         UNKNOWN       PRESENT
MAINTENANCE                BUENOS AIRES Y AV. 10 DE AGO                            QUITO                                   ECUADOR         UNKNOWN       PRESENT
OFFICE PROPERTY            222 PACIFIC COAST HWY                                   EL SEGUNDO  CA                  90245                   UNKNOWN       PRESENT
OFFICE PROPERTY            380 WORLD WAY GATE 152                                  LOS ANGELES CA                  90045                   UNKNOWN       PRESENT
OFFICE PROPERTY            380 WORLD WAY, SUITE 3212                               LOS ANGELES CA                  90045                   UNKNOWN       PRESENT
OFFICE PROPERTY            9403 JEFF FUQUA BOULEVARD, SUITE 8360                   ORLANDO     FL                  32827                   UNKNOWN       PRESENT
OFFICE PROPERTY            600 THIRD AVE , 15TH FLOOR                              NEW YORK    NY                  10016                   UNKNOWN       PRESENT
OFFICE PROPERTY            JFK TERMINAL 8 23-260A & RM 10-259F                     JAMAICA     NY                  11430                   UNKNOWN       PRESENT



                                                                                     11 of 19
                                        20-11604-jlg   Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42        Main Document
                                                                            InPg  38 of I47
                                                                              re Holdco   S.A.
                                                                            Case No. 20-11604
                                                               SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                       Date of     Date of
                                                                                                                                      Occupancy   Occupancy
  Description of Location                        Address                                 City           State   Zip         Country     From          To
OFFICE PROPERTY        AV. NACIONES UNIDAS S/N Y AV. DE LOS SHYRIS               QUITO                                ECUADOR         UNKNOWN      PRESENT
                       PASEO DE LA REFORMA 243 PISO 19 COL. CUAUHTEMOC
OFFICE PROPERTY        CDMX                                                      CDMX                                 MEXICO          UNKNOWN      PRESENT
OFFICE PROPERTY        TERMINAL DE CARGAS DEL URUGUAY OF 110                     CANELONES                            URUGUAY          6/1/2010    PRESENT
                       AV CEARA, 2735, ABRAHAO ALAB, CEP 69.907-000, RIO
                       BRANCO/AC
OTHER COMPANY OPERATIONS                                                         RIO BRANCO        AC                 BRAZIL          UNKNOWN      PRESENT
                       ROD BR 364, KM 18, DISTRITO INDUSTRIAL, CEP 69.914-220,
                       RIO BRANCO/AC
OTHER COMPANY OPERATIONS                                                         RIO BRANCO        AC                 BRAZIL          UNKNOWN      PRESENT
                       RUA ASA DOS VENTOS, S/N, LOTE 2 E 3 QUADRA B , CEP
                       57.100-000, RIO LARGO/AL
OTHER COMPANY OPERATIONS                                                         RIO LARGO         AL                 BRAZIL          UNKNOWN      PRESENT
                       AV SANTOS DUMONT, 1350, EDIF TECA I SALA 07 AEREOP
                       EDUARDO G, TARUMA, CEP 69.041-000, MANAUS/AM
OTHER COMPANY OPERATIONS                                                         MANAUS            AM                 BRAZIL          UNKNOWN      PRESENT
                       AV TORQUATO TAPAJOS, 7503, COND DISTRIBUTION PARK,
                       TARUMA, CEP: 69.041-025, MANAUS/AM
OTHER COMPANY OPERATIONS                                                         MANAUS            AM                 BRAZIL          UNKNOWN      PRESENT
                       AV. DOUTOR THEOMARIO PINTO DA COSTA, 811, SALA 1301 -
                       ED. SKY PLATINUM OFFICE, CHAPADA, CEP: 69050-055,
                       MANAUS/AM *
OTHER COMPANY OPERATIONS                                                         MANAUS            AM                 BRAZIL          UNKNOWN      PRESENT
                       R BENJAMIM CONSTANT, 199, - , CENTRO, CEP 45.654-100,
                       ILHÉUS/BA
OTHER COMPANY OPERATIONS                                                         ILHÉUS            BA                 BRAZIL          UNKNOWN      PRESENT
                       AV SENADOR CARLOS JEREISSATI, 3000, SALA 3 ESCRITORIO
                       DE APOIO AO TECA, SERRINHA, CEP: 60.741-900, FORTALEZA/
                       CE
OTHER COMPANY OPERATIONS                                                         FORTALEZA         CE                 BRAZIL          UNKNOWN      PRESENT
                       AV SENADOR CARLOS JEREISSATI, 3000, SERRINHA, CEP
                       60.741-900, FORTALEZA/CE
OTHER COMPANY OPERATIONS                                                         FORTALEZA         CE                 BRAZIL          UNKNOWN      PRESENT
                       R SMAS TRECHO 3, S/N , SETOR COMPLEMENTARES CONJ 3
                       BLOCO D SALA 209 EDIF THE UNION OFFICE, SETORES
                       COMPLEMENTARES, CEP: 70.610-050, BRASILIA/DF
OTHER COMPANY OPERATIONS                                                         BRASÍLIA          DF                 BRAZIL          UNKNOWN      PRESENT
                       ST SRTVS QUADRA, 701, CONJ D LOTE 05 BLOCO A ANDAR 5
                       SALA 531 A 534 EDIF CENTRO EMP BRASÍLIA, ASA SUL, CEP
                       70.340-907, BRASÍLIA/DF
OTHER COMPANY OPERATIONS                                                         BRASÍLIA          DF                 BRAZIL          UNKNOWN      PRESENT
                       AER INTERNACIONAL DE BRASLIA PRESIDENTEJUSCELINO
                       KUBITSCHEK, S/N, PATIO REMOTO I POSICAO 5, LAGO SUL,
                       CEP: 71.608-900, BRASILIA/DF
OTHER COMPANY OPERATIONS                                                         BRASILIA          DF                 BRAZIL          UNKNOWN      PRESENT

                       AV DOS LIBANESES, 3503, AERP MAL C MACHADO; TERMINAL
                       DE CARGAS, TIRIRICAL, CEP 65.056-480, SÃO LUÍS/MA
OTHER COMPANY OPERATIONS                                                         SÃO LUIZ          MA                 BRAZIL          UNKNOWN      PRESENT
                       RUA PARAÍBA, 466, LOJA B, CENTRO, CEP: 65.903-310,
                       IMPERATRIZ/MA
OTHER COMPANY OPERATIONS                                                         IMPERATRIZ        MA                 BRAZIL          UNKNOWN      PRESENT
                       AV. DOM PEDRO II, Nº 1001, BAIRRO ALTO UMUARAMA, CEP
                       38405-280, UBERLÂNDIA/MG
OTHER COMPANY OPERATIONS                                                         UBERLÂNDIA        MG                 BRAZIL          UNKNOWN      PRESENT
                       PC JOSÉ ALVES DOS SANTOS, 100, JARDIM IPANEMA, CEP
                       38.406-387, UBERLÂNDIA/MG
OTHER COMPANY OPERATIONS                                                         UBERLÂNDIA        MG                 BRAZIL          UNKNOWN      PRESENT



                                                                                 12 of 19
                                         20-11604-jlg    Doc 7   Filed 09/08/20 Entered 09/08/20 18:54:42         Main Document
                                                                             InPg  39 of I47
                                                                               re Holdco   S.A.
                                                                              Case No. 20-11604
                                                                 SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                            Date of     Date of
                                                                                                                                           Occupancy   Occupancy
  Description of Location                       Address                                    City           State   Zip            Country     From          To
                       R FELIPE DOS SANTOS, 519, 10 E 11 ANDARES, LOURDES, CEP
                       30.180-160, BELO HORIZONTE/MG
OTHER COMPANY OPERATIONS                                                          BELO HORIZONTE MG                     BRAZIL             UNKNOWN      PRESENT
                       AV JULIO CESAR RIBEIRO, S/N, TERREO, VAL DE CANS, CEP:
                       66.115-970, BELEM/PA
OTHER COMPANY OPERATIONS                                                          BELÉM              PA                 BRAZIL             UNKNOWN      PRESENT
                       RUA BORGES LEAL, 1216, BAIRRO SANTA CLARA, CEP 68.005-
                       398, SANTARÉM/PA
OTHER COMPANY OPERATIONS                                                          SANTARÉM           PA                 BRAZIL             UNKNOWN      PRESENT
                       PC MINISTRO SALGADO FILHO, S/N, - , IMBIRIBEIRA, CEP
                       51.210-010, RECIFE/PE
OTHER COMPANY OPERATIONS                                                          RECIFE             PE                 BRAZIL             UNKNOWN      PRESENT
                       RUA BARÃO DE SOUZA LEÃO, 425, SALA 909, EDIFÍCIO
                       PONTES CORPORATE CENTER, BOA VIAGEM, CEP 51.030-300,
                       RECIFE/PE
OTHER COMPANY OPERATIONS                                                          RECIFE             PE                 BRAZIL             UNKNOWN      PRESENT
                       RUA PINTOR LULA CARDOSO AYRES, 4689, - , IBURA, CEP
                       51.200-250, RECIFE/PE
OTHER COMPANY OPERATIONS                                                          RECIFE             PE                 BRAZIL             UNKNOWN      PRESENT

                       ALAMEDA DOUTOR CARLOS DE CARVALHO, 417, CONJUNTO
                       402, 4º ANDAR, CENTRO, CEP 80.410-180, CURITIBA/PR
OTHER COMPANY OPERATIONS                                                        CURITIBA          PR                    BRAZIL             UNKNOWN      PRESENT
                       AV ROCHA POMBO, S/N, AGUAS BELAS, CEP: 83.010-900, S. J.
                       DOS PINHAIS/ PR
OTHER COMPANY OPERATIONS                                                        S. J. DOS PINHAIS PR                    BRAZIL             UNKNOWN      PRESENT

                       AVENIDA DR. VLADIMIR BABKOV, N° 900, PARQUE
                       INDUSTRIAL MÁRIO BULHÕES, CEP 87065-665 - MARINGÁ/PR
OTHER COMPANY OPERATIONS                                                          MARINGÁ            PR                 BRAZIL             UNKNOWN      PRESENT
                       R XV DE NOVEMBRO, 461 - SALA 201, CENTRO EMPRESARIAL
                       METROPOLE (HOTEL BRISTOL), 87.013-230 - CENTRO -
                       MARINGÁ/PR
OTHER COMPANY OPERATIONS                                                          MARINGÁ            PR                 BRAZIL             UNKNOWN      PRESENT
                       AER INTERNACIONAL ANTONIO CARLOS JOBIM, S/N, - ,
                       GALEAO, CEP 21.941-900 - RIO DE JANEIRO/RJ
OTHER COMPANY OPERATIONS                                                          RIO DE JANEIRO     RJ                 BRAZIL             UNKNOWN      PRESENT
                       AER INTERN AUGUSTO SEVERO, S/N, - , CENTRO, CEP 59.150-
                       000, PARNAMIRIM/RN
OTHER COMPANY OPERATIONS                                                          PARNAMIRIM         RN                 BRAZIL             UNKNOWN      PRESENT
                       AVENIDA DOS IMIGRANTES, 3001, COSTA E SILVA, CEP
                       76.803-651, PORTO VELHO/RO
OTHER COMPANY OPERATIONS                                                          PORTO VELHO        RO                 BRAZIL             UNKNOWN      PRESENT
                       AV SEVERO DULLIUS, 90010, AEROP INT SALGADO FILHO,
                       SÃO JOÃO, CEP 90.200-310, PORTO ALEGRE/RS
OTHER COMPANY OPERATIONS                                                          PORTO ALEGRE       RS                 BRAZIL             UNKNOWN      PRESENT

                       AV. CARLOS GOMES, 328, SALA 806 E 807 - EDIF. MERCOSUL
                       CENTER, AUXILIADORA, CEP: 90.480-000, PORTO ALEGRE/RS
OTHER COMPANY OPERATIONS                                                          PORTO ALEGRE       RS                 BRAZIL             UNKNOWN      PRESENT
                       RUA CAIRÚ, 1410, NAVEGANTES, CEP 90.230-030, PORTO
                       ALEGRE/RS
OTHER COMPANY OPERATIONS                                                          PORTO ALEGRE       RS                 BRAZIL             UNKNOWN      PRESENT
                       AV SANTOS DUMONT, S/N, CUBATAO, CEP 89.218-105,
                       JOINVILLE/SC
OTHER COMPANY OPERATIONS                                                          JOINVILLE          SC                 BRAZIL             UNKNOWN      PRESENT
                       RODOVIA LUSSA LIBRELATO, S/N, CXPST 01
                       RETIRO,JAGUARUNA, SC, CEP: 88715000
OTHER COMPANY OPERATIONS                                                          JAGUARUNA          SC                 BRAZIL             UNKNOWN      PRESENT




                                                                                   13 of 19
                                         20-11604-jlg   Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42        Main Document
                                                                             InPg  40 of I47
                                                                               re Holdco   S.A.
                                                                             Case No. 20-11604
                                                                SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                           Date of     Date of
                                                                                                                                          Occupancy   Occupancy
  Description of Location                       Address                                   City           State   Zip            Country     From          To
                       RUA OSCAR GAYA, 555, CENTRO, CEP 88.375-000,
                       NAVEGANTES/SC
OTHER COMPANY OPERATIONS                                                           NAVEGANTES       SC                 BRAZIL             UNKNOWN      PRESENT
                       AV WASHINGTON LUIS, S/N, : TERM. DE PASSAGEIROS, VILA
                       CONGONHAS, SP, CEP:04.626-911
OTHER COMPANY OPERATIONS                                                           SÃO PAULO        SP                 BRAZIL             UNKNOWN      PRESENT
                       AV. DOS AUTONOMISTAS, 3597 - L18 Q9 , CENTRO, CEP
                       06.090-027, OSASCO/SP
OTHER COMPANY OPERATIONS                                                           OSASCO           SP                 BRAZIL             UNKNOWN      PRESENT
                       AVENIDA DR. NELSON DÁVILA, 784, JARDIM SÃO DIMAS, CEP       S. J. DOS
                       12.245-031, SÃO JOSÉ DOS CAMPOS/SP
OTHER COMPANY OPERATIONS                                                           CAMPOS           SP                 BRAZIL             UNKNOWN      PRESENT

                       AVENIDA JORNALISTA ROBERTO MARINHO, N° 85, 2°, 4° E 5°,
                       PAVIMENTOS, EDIFÍCIO TOWER BRIDGE CORPORATE, BAIRRO
                       CIDADE MONÇÕES, CEP 04.576-010, SÃO PAULO/SP
OTHER COMPANY OPERATIONS                                                       SÃO PAULO            SP                 BRAZIL             UNKNOWN      PRESENT
                       ESTM MURILO VILACA MARINGONI, KM 5,5, CXPST: 261, RIO
                       VERDE, CEP 17.022-895, BAURU/SP
OTHER COMPANY OPERATIONS                                                       BAURU                SP                 BRAZIL             UNKNOWN      PRESENT
                       PRAÇA DA REPUBLICA, 497 - 4 ANDAR - CENTRO - CEP:
                       01.045-910 - SÃO PAULO/SP.
OTHER COMPANY OPERATIONS                                                       SÃO PAULO            SP                 BRAZIL             UNKNOWN      PRESENT

                       R ATICA, 673, JARDIM BRASIL, CEP 04.634-042, SÃO PAULO/SP
OTHER COMPANY OPERATIONS                                                           SÃO PAULO        SP                 BRAZIL             UNKNOWN      PRESENT
                       R BELA CINTRA, 1149, LOJA 05, CERQUEIRA CESAR, CEP
                       01.415-001, SÃO PAULO/SP
OTHER COMPANY OPERATIONS                                                           SÃO PAULO        SP                 BRAZIL             UNKNOWN      PRESENT
                       R DOUTOR ABELARDO VERGUEIRO CESAR, 90, VILA
                       ALEXANDRIA, CEP 04.635-080, SÃO PAULO/SP*
OTHER COMPANY OPERATIONS                                                           SÃO PAULO        SP                 BRAZIL             UNKNOWN      PRESENT
                       R ESTRELA D'OESTE, 124, ANTIGO Nº 701, GALPÃO C1, C2, C3
                       E C4, CUMBICA, CEP 07.140-030, GUARULHOS/SP
OTHER COMPANY OPERATIONS                                                           GUARULHOS        SP                 BRAZIL             UNKNOWN      PRESENT
                       R JOAO AZEVEDO MARQUES, 211, TRES MARIAS, CEP 09.750-
                       030, SÃO BERNARDO DO CAMPO/SP
OTHER COMPANY OPERATIONS                                                           S. B. DO CAMPO SP                   BRAZIL             UNKNOWN      PRESENT
                       ROD SANTOS DUMONT, S/N, KM 66, VIRACOPOS, CEP 13.024-
                       020, CAMPINAS/SP
OTHER COMPANY OPERATIONS                                                           CAMPINAS         SP                 BRAZIL             UNKNOWN      PRESENT
                       ROD SP 318, KM 249, S/N, CENTRO, CEP 13.560-970, SÃO
                       CARLOS/SP
OTHER COMPANY OPERATIONS                                                           SÃO CARLOS       SP                 BRAZIL             UNKNOWN      PRESENT
                       ROD. SP-318, S/N, KM 2495, AGUA VERMELHA, CEP: 13.578-
                       000, SÃO CARLOS/SP
OTHER COMPANY OPERATIONS                                                           SÃO CARLOS       SP                 BRAZIL             UNKNOWN      PRESENT
                       RODOVIA HÉLIO SMIDT, S/Nº, SALA CD2 DO HANGAR DE
                       MANUTENÇÃO LATAM, PORTARIA CANTEIRO ALPHA-LUC
                       APHA001, CUMBICA, GUARULHOS, ESTADO DE SÃO PAULO,
                       CEP 07190-100
OTHER COMPANY OPERATIONS                                                           GUARULHOS        SP                 BRAZIL             UNKNOWN      PRESENT
                       RUA BELA CINTRA, 1157 - TERREOLOJA 05 - CERQUEIRA
                       CESAR - CEP: 01.415-001 - SÃO PAULO/SP.
OTHER COMPANY OPERATIONS                                                           SÃO PAULO        SP                 BRAZIL             UNKNOWN      PRESENT
                       RUA BRAZ CUBAS, 3A, SALA 7 ANDAR 4 , CENTRO, CEP 11.013-
                       918, SANTOS/SP
OTHER COMPANY OPERATIONS                                                           SANTOS           SP                 BRAZIL             UNKNOWN      PRESENT




                                                                                   14 of 19
                                             20-11604-jlg     Doc 7   Filed 09/08/20 Entered 09/08/20 18:54:42           Main Document
                                                                                  InPg  41 of I47
                                                                                    re Holdco   S.A.
                                                                                   Case No. 20-11604
                                                                      SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                                   Date of      Date of
                                                                                                                                                  Occupancy    Occupancy
  Description of Location                           Address                                   City             State     Zip            Country     From           To

                       RUA FRANCISCO OCTAVIANO, 60, SALA 51/53, ED. TORRE
                       CASTELO, JARDIM CHAPADÃO, CEP 13.070-056, CAMPINAS/SP
OTHER COMPANY OPERATIONS                                                               CAMPINAS           SP                   BRAZIL             UNKNOWN       PRESENT
                       RUA PANTALEAO TELES, 210, 1º ANDAR, PARQUE
                       JABAQUARA, CEP: 04.355-040, SÃO PAULO/SP
OTHER COMPANY OPERATIONS                                                               SÃO PAULO          SP                   BRAZIL             UNKNOWN       PRESENT
                       AVENIDA JOAQUIM TEOTÔNIO SEGURADO, S/N, PLANO
                       DIRETOR SUL, EXPANSÃO SUL, 77.061-900, PALMAS/TO
OTHER COMPANY OPERATIONS                                                               PALMAS             TO                   BRAZIL             UNKNOWN       PRESENT
PARKING LOT            AMERICO VESPUCIO 901, RENCA                                     SANTIAGO                                CHILE              11/19/2019    PRESENT
PARKING LOT            AV. PDTE. RIESCO 5711, LAS CONDES.                              SANTIAGO                                CHILE              11/19/2019    PRESENT
                                                                                       SAN CARLOS DE
TICKET OFFICE (CTO)         MITRE 534                                                  BARILOCHE          BARILOCHE            ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         CHICLANA 344                                               BAHIA BLANCA       BUENOS AIRES         ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         CALLE 8 # 22-23                                            YOPAL              CASANARE             COLOMBIA            5/1/2012    3/1/2018
TICKET OFFICE (CTO)         CRA. 29 ## 14-47. CENTRO COMERCIAL UNICENTRO               YOPAL              CASANARE             COLOMBIA            3/8/2018    3/30/2020
                                                                                       CIUDAD DE
TICKET OFFICE (CTO)         AV. NUÑEZ 4663                                             CÓRDOBA            CORDOBA              ARGENTINA          UNKNOWN       PRESENT
                                                                                       CIUDAD DE
TICKET OFFICE (CTO)         DUARTE QUIRÓS Nº 1400                                      CÓRDOBA            CORDOBA              ARGENTINA          UNKNOWN       PRESENT
                                                                                       CIUDAD DE
TICKET OFFICE (CTO)         SAN LORENZO 309 PB                                         CÓRDOBA            CORDOBA              ARGENTINA          UNKNOWN       PRESENT
                            AK 104 #148-07 LOCAL 2-13. CENTRO COMERCIAL PLAZA                             CUNDINAMARC
TICKET OFFICE (CTO)         IMPERIAL                                                   BOGOTA             A                    COLOMBIA            7/1/2018     PRESENT
                                                                                                          CUNDINAMARC
TICKET OFFICE (CTO)         CARRERA 7#32-48. CENTRO COMERICAL SAN MARTÍN               BOGOTA             A                    COLOMBIA           7/11/2011     PRESENT
                                                                                       CIUDAD DE
TICKET OFFICE (CTO)         RIVADAVIA 256                                              MENDOZA            MENDOZA              ARGENTINA          UNKNOWN       PRESENT
                                                                                       CIUDAD DE
TICKET OFFICE (CTO)         SAN MARTIN SUR 2875                                        MENDOZA            MENDOZA              ARGENTINA          UNKNOWN       PRESENT
                                                                                       CIUDAD DE
TICKET OFFICE (CTO)         IRIGOYEN 347                                               NEUQUÉN            NEUQUÉN              ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         CALLE 19# 8-34                                             PEREIRA            RISARALDA            COLOMBIA           2/15/2005    5/17/2020
                                                                                       CIUDAD DE
TICKET OFFICE (CTO)         CASEROS 476                                                SALTA              SALTA                ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         JUNIN 501                                                  ROSARIO            SANTA FE             ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         SANTA FE 1120                                              ROSARIO            SANTA FE             ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         CR 29 #45-45 LOCAL 102. METROPOLITAN BUSINESS PARK         BUCARAMANGA        SANTANDER            COLOMBIA           12/23/2014    PRESENT
TICKET OFFICE (CTO)         AV SANTA FE 3596                                           BUENOS AIRES                            ARGENTINA          UNKNOWN       PRESENT
                                                                                       SAN MIGUEL DE
TICKET OFFICE (CTO)         AVENIDA ACONQUIJA 2122                                     TUCUMÁN                                 ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         CABILDO 1072                                               BUENOS AIRES                            ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         CALLE 8 NRO. 869                                           BUENOS AIRES                            ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         HIDALGO 26                                                 BUENOS AIRES                            ARGENTINA          UNKNOWN       PRESENT



                                                                                        15 of 19
                                            20-11604-jlg       Doc 7   Filed 09/08/20 Entered 09/08/20 18:54:42         Main Document
                                                                                   InPg  42 of I47
                                                                                     re Holdco   S.A.
                                                                                    Case No. 20-11604
                                                                       SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                                 Date of      Date of
                                                                                                                                                Occupancy    Occupancy
  Description of Location                            Address                                 City               State   Zip           Country     From           To
                                                                                        SAN MIGUEL DE
TICKET OFFICE (CTO)         LAPRIDA 176                                                 TUCUMÁN                               ARGENTINA         UNKNOWN       PRESENT
TICKET OFFICE (CTO)         PARANA 3745                                                 BUENOS AIRES                          ARGENTINA         UNKNOWN       PRESENT
TICKET OFFICE (CTO)         SARMIENTO 2685                                              BUENOS AIRES                          ARGENTINA         UNKNOWN       PRESENT
                            ALTO LAS CONDES - AV. PRESIDENTE KENNEDY N° 9001,
TICKET OFFICE (CTO)         LOCAL 2181, 2DO. NIVEL, LAS CONDES                          SANTIAGO                              CHILE             11/18/2010    PRESENT
                            APUMANQUE - AV. MANQUEHUE SUR N° 031, LOCAL 20-22,
TICKET OFFICE (CTO)         LAS CONDES                                                  SANTIAGO                              CHILE             10/19/2009    PRESENT
TICKET OFFICE (CTO)         ARTURO PRAT 391                                             ARICA                                 CHILE             10/30/2006    PRESENT
TICKET OFFICE (CTO)         ARTURO PRAT 445                                             ANTOFAGASTA                           CHILE             5/30/2004     PRESENT
TICKET OFFICE (CTO)         AV. ALEMANIA 585-B                                          TEMUCO                                CHILE              2/1/2019     PRESENT
TICKET OFFICE (CTO)         AV. ANIBAL PINTO 699                                        IQUIQUE                               CHILE              4/1/2012     PRESENT
TICKET OFFICE (CTO)         AV. BALMACEDA 2885, LOCAL 133 Y 134                         LA SERENA                             CHILE             9/23/2019     PRESENT
TICKET OFFICE (CTO)         AV. BLANCO 180                                              CASTRO                                CHILE              2/1/2015     PRESENT
TICKET OFFICE (CTO)         AV. COLIPÍ 484                                              COPIAPÓ                               CHILE              1/1/2018     PRESENT
TICKET OFFICE (CTO)         AV. ESMERALDA 1044                                          VALPARAÍSO                            CHILE              4/1/1997     PRESENT
TICKET OFFICE (CTO)         AV. GRAMADO 560                                             PUERTO VARAS                          CHILE              2/1/1999     PRESENT
TICKET OFFICE (CTO)         AV. ISIDORA GOYENECHEA N° 2888, LAS CONDES                  SANTIAGO                              CHILE             12/1/2017     PRESENT
TICKET OFFICE (CTO)         AV. J. ALESSANDRI 3177 LOCAL BS 184-188                     CONCEPCION                            CHILE             6/26/2013     PRESENT
TICKET OFFICE (CTO)         AV. LIBERTAD 1348. MALL MARINA ARAUCO                       VIÑA DEL MAR                          CHILE              9/2/1999     PRESENT
TICKET OFFICE (CTO)         AV. MAIPÚ 271                                               VALDIVIA                              CHILE             8/19/2003     PRESENT
TICKET OFFICE (CTO)         AV. O´HIGGINS 569                                           OSORNO                                CHILE              9/1/2019     PRESENT
TICKET OFFICE (CTO)         BALMACEDA 406 (FUSION LOCAL 406 Y 410)                      LA SERENA                             CHILE              7/1/2005    11/30/2019
                            COSTANERA CENTER - AV. ANDRÉS BELLO 2425 LOCAL 1218,
TICKET OFFICE (CTO)         PROVIDENCIA                                                 SANTIAGO                              CHILE              2/1/2017     PRESENT
TICKET OFFICE (CTO)         ELEUTERIO RAMIREZ 802                                       OSORNO                                CHILE              9/1/2003    9/30/2019
TICKET OFFICE (CTO)         ESTADO 82                                                   SANTIAGO                              CHILE              2/6/2015    3/31/2020
                            FLORIDA CENTER - AV. VICUÑA MACKENNA N° 6100, LOCAL
TICKET OFFICE (CTO)         2089, 2DO. PISO, LA FLORIDA                                 SANTIAGO                              CHILE             5/12/2011     PRESENT
TICKET OFFICE (CTO)         MALL ESPACIO URBANO 1110 LOCAL 3                            PUNTA ARENAS                          CHILE             4/18/2005     PRESENT
TICKET OFFICE (CTO)         MANUEL BULNES 687                                           TEMUCO                                CHILE              7/1/2002    5/31/2019
TICKET OFFICE (CTO)         MANUEL BULNES 697 DPTO 5                                    TEMUCO                                CHILE              7/1/2002    5/31/2019
TICKET OFFICE (CTO)         O¨HIGGINS 167 EDIFICIO PLAZA                                PUERTO MONTT                          CHILE             12/30/1997   3/23/2020
                            PARQUE ARAUCO - AV. PRESIDENTE KENNEDY N° 5413,
TICKET OFFICE (CTO)         LOCAL 503, 1 NIVEL, LAS CONDES                              SANTIAGO                              CHILE              9/1/2015     PRESENT
                            PLAZA EGAÑA - AV. LARRAIN 5862, LOCAL S-1044, NIVEL 0, LA
TICKET OFFICE (CTO)         REINA                                                       SANTIAGO                              CHILE             11/8/2018     PRESENT
                            PLAZA OESTE - AV. AMÉRICO VESPUCIO N° 1501, LOCAL BS-
TICKET OFFICE (CTO)         108 BOULEVARD FINANCIERO, CERRILLOS                         SANTIAGO                              CHILE             7/17/2015     PRESENT
TICKET OFFICE (CTO)         RAPA NUI - AV. ATAMU TEKENA ESQUINA AV. PONT S/N            ISLA DE PASCUA                        CHILE              9/1/2010     PRESENT
TICKET OFFICE (CTO)         AV. JUAN TANCA MARENGO Y AV. JOAQUIN ORRANTIA               GUAYAQUIL                             ECUADOR           UNKNOWN       PRESENT
TICKET OFFICE (CTO)         POMASQUI / SAN JOSE LOTE 3.                                 QUITO                                 ECUADOR           UNKNOWN       PRESENT



                                                                                         16 of 19
                                           20-11604-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42         Main Document
                                                                                InPg  43 of I47
                                                                                  re Holdco   S.A.
                                                                                 Case No. 20-11604
                                                                    SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                             Date of     Date of
                                                                                                                                            Occupancy   Occupancy
  Description of Location                           Address                                  City            State   Zip          Country     From          To
                            AV. JAVIER PRADO ESTE 4200 TIENDA 202, 2DO PISO –
TICKET OFFICE (CTO)         CENTRO COMERCIAL JOCKEY PLAZA - SURCO CTO                LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AEROP.INTERN PADRE J.A S/N INT S/N                       LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AEROPUERTO C FAP FCO SEGADA VIGNETTA SN INT SN           LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AEROPUERTO C FAP G. DEL CASTILLO P. SN INT SN            LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AEROPUERTO C FAP GUILLERMO CONCHA I SN INT SN            LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AEROPUERTO DE TALARA SN                                  LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AERP CAP FAP D.ABENSUR.R S/N INT S/N                     LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO CAP FAP JOSE ABELARD S/N                            LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO CAP JOSE QUIÑONEZ G. SN                             CHICLAYO                              PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO CNEL FAP F SECADA V. S/N                            LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO CRNL CARLOS CIRIANI SN                              LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO INCA MANCO CAPAC SN                                 JULIACA                               PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO TNTE A RODRIGUEZ B. SN                              LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO TNTE A. VELASCO A. SN                               CUSCO                                 PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO. CAP. FAP C.MARTINEZ S/N                            LIMA                                  PERU             UNKNOWN      PRESENT
                            AV. ALFREDO MENDIOLA 3698 TIENDA 112, 2DO PISO -
TICKET OFFICE (CTO)         CENTRO COMERCIAL MEGAPLAZA - INDEPENDENCIA               LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AV. AMÉRICA OESTE 750 TIENDA 1055A.                      TRUJILLO                              PERU             UNKNOWN      PRESENT

                            AV. ANDRÉS AVELINO CÁCERES 147 LC 51 URB. MIRAFLORES,
TICKET OFFICE (CTO)         CASTILLA - CENTRO COMERCIAL OPEN PLAZA PIURA - PIURA     PIURA                                 PERU             UNKNOWN      PRESENT
                            AV. COLLASUYO LOCAL 2964, 1ER PISO LC 100C - CENTRO
TICKET OFFICE (CTO)         COMERCIAL REAL PLAZA CUSCO - CUSCO                       CUSCO                                 PERU             UNKNOWN      PRESENT
                            AV. EJERCITO 793 CENTRO COMERCIAL, MALL PLAZA B-1005
TICKET OFFICE (CTO)         PISO 1 - CAYMA                                           AREQUIPA                              PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AV. EJERCITO 950                                         LIMA                                  PERU             UNKNOWN      PRESENT
                            AV. EL POLO 740 TIENDA A-217, 2DO PISO – CENTRO
TICKET OFFICE (CTO)         COMERCIAL EL POLO - SURCO                                LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AV. EL SOL 840, CERCADO - CUSCO                          CUSCO                                 PERU             UNKNOWN      PRESENT

                            AV. FELIPE SANTIAGO SALAVERRY CUADRA 24, LC 111 Y 112 -
TICKET OFFICE (CTO)         CENTRO COMERCIAL REAL PLAZA SALAVERRY - JESÚS MARÍA LIMA                                       PERU             UNKNOWN      PRESENT

                            AV. GARCILAZO DE LA VEGA 1337 TIENDA 1001 - CENTRO
TICKET OFFICE (CTO)         COMERCIAL REAL PLAZA CENTRO CÍVICO - CERCADO DE LIMA     LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AV. HOYOS RUBIO S N                                      LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AV. JOSE PARDO 513 - MIRAFLORES                          LIMA                                  PERU             UNKNOWN     10/31/2019
                            AV. LA MARINA 2000 TIENDA 236-A, 2DO PISO – CENTRO
TICKET OFFICE (CTO)         COMERCIAL PLAZA SAN MIGUEL - SAN MIGUEL                  LIMA                                  PERU             UNKNOWN      PRESENT
                                                                                     PUERTO
TICKET OFFICE (CTO)         AV. LEÓN VELARDE 503 - PUERTO MALDONADO                  MALDONADO                             PERU             UNKNOWN      PRESENT



                                                                                      17 of 19
                                           20-11604-jlg    Doc 7   Filed 09/08/20 Entered 09/08/20 18:54:42         Main Document
                                                                               InPg  44 of I47
                                                                                 re Holdco   S.A.
                                                                                Case No. 20-11604
                                                                   SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                            Date of     Date of
                                                                                                                                           Occupancy   Occupancy
  Description of Location                         Address                                   City            State   Zip          Country     From          To
                            AV. TOMÁS MARSANO 961 LC 10 - CENTRO COMERCIAL
TICKET OFFICE (CTO)         OPEN PLAZA ANGAMOS - SURQUILLO                           LIMA                                 PERU             UNKNOWN      PRESENT

TICKET OFFICE (CTO)         CALLE APURIMAC 101 ESQUINA CON AV. BOLOGNESI - TACNA     TACNA                                PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         CALLE MANUEL MARÍA IZAGA Nº 770 - CHICLAYO               CHICLAYO                             PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         CAR. PANAMERICANA NORTE S N                              LIMA                                 PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         JR. 9 DE DICIEMBRE 107                                   AYACUCHO                             PERU             UNKNOWN      PRESENT
                            JR. MONTERREY 246 TIENDA 002, 1ER PISO – CENTRO
TICKET OFFICE (CTO)         COMERCIAL CAMINO DEL INCA - SURCO                        LIMA                                 PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         JR. PRÓSPERO 232 - IQUITOS                               IQUITOS                              PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         JR. RAMIREZ HURTADO 183 - TARAPOTO                       TARAPOTO                             PERU             UNKNOWN      PRESENT
                            JR. SOR MANUELA GIL 151 1ER NIVEL, CENTRO COMERCIAL
TICKET OFFICE (CTO)         EL QUINDE - CAJAMARCA                                    CAJAMARCA                            PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         JR. TACNA 299 - PUNO                                     PUNO                                 PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         JR.TARAPACÁ 805 - PUCALLPA                               PUCALLPA                             PERU             UNKNOWN      PRESENT
                            JOSE ALAVEDRA TAMA SLS. 14-21 Y FRANCISCO RODRIGUEZ
WAREHOUSE                   GARZON                                                   GUAYAQUIL                            ECUADOR          UNKNOWN      PRESENT
                            APTO. AEROPUERTO CAPITAN FAP DAVID ABENZUR RENGIFO
WAREHOUSE                   S/N                                                      LIMA                                 PERU             UNKNOWN      PRESENT

WAREHOUSE                   APTO. AEROPUERTO CAPITÁN FAP RENÁN ELÍAS OLIVERA S/N     LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. AEROPUERTO DE ILO S/N                              LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. AEROPUERTO DE JAEN S/N                             LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. CAPITAN FAP GUILLERMO CONCHA IBERICO S/N           LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. CAPITAN FAP JOSE A. QUIÑONES GONZALES S/N          LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. CAPITAN FAP PEDRO CANGA RODRIGUEZ S/N              LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. CAPITAN FAP VICTOR MONTES ARIAS S/N                LIMA                                 PERU             UNKNOWN      PRESENT
                            APTO. COMANDANTE FAP GUILLERMO DEL CASTILLO
WAREHOUSE                   PAREDES S/N                                              LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. CORONEL FAP CARLOS CIRIANI SANTA ROSA S/N          LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. CORONEL FAP FRANCISCO SECADA VIGNETTA S/N          LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. FRANCISCO CARLE S/N                                LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. INT. ALEJANDRO VELASCO ASTETE S/N                  LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. INT. ALFREDO RODRIGUEZ BALLON S/N                  LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. INT. CAPITAN FAP ALFREDO MENDIVIL DUARTE S/N       LIMA                                 PERU             UNKNOWN      PRESENT

WAREHOUSE                   APTO. INT. CAPITÁN FAP CARLOS MARTÍNEZ DE PINILLOS S/N   LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. INT. INCA MANCO CAPAC S/N                          LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. INT. JORGE CHAVEZ S/N                              LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. INT. PADRE JOSÉ DE ALDALMIZ S/N                    LIMA                                 PERU             UNKNOWN      PRESENT
                            APTO. MAYOR GENERAL FAP ARMANDO REVOREDO IGLESIAS
WAREHOUSE                   S/N                                                      LIMA                                 PERU             UNKNOWN      PRESENT



                                                                                     18 of 19
                                          20-11604-jlg   Doc 7   Filed 09/08/20 Entered 09/08/20 18:54:42         Main Document
                                                                             InPg  45 of I47
                                                                               re Holdco   S.A.
                                                                              Case No. 20-11604
                                                                 SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                          Date of     Date of
                                                                                                                                         Occupancy   Occupancy
  Description of Location                          Address                               City             State   Zip          Country     From          To
WAREHOUSE                   AV. ELMER FAUCETT 3825                                LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   AV. ELMER FAUCETT AEROPUERTO JORGE CHAVEZ S/N         LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   AV. ELMER FAUCETT S/N                                 LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   AV. OQUENDO MZ H R LOTE 1,2                           LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   AV. PROLONGACION FAUCETT S/N                          LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   CAR. AUTOPISTA PANAME. SUR 2001                       LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   FND. SAN AGUSTIN AV. CORONEL NESTOR GAMBETTA 3271     LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   OTR. AERP SAN ANDRES S/N                              LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   URB. INDUSTRIAL BOCANEGRA CAL. UNO MZ B LOTE 3        LIMA                                  PERU             UNKNOWN      PRESENT




                                                                                   19 of 19
                             20-11604-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:54:42                 Main Document
                                                                    InPg
                                                                      re Holdco
                                                                          46 of I47
                                                                                  S.A.
                                                                        Case No. 20-11604
              SOFA Part 13, Question 26c - Firms or individuals in possession of the books of account and records as of commencement of this case
                                                                                                                                             If any books and
                                                                                                                                                records are
                                                                                                                                            unavailable, provide
           Name                                     Address                                  City        State        Zip       Country         explanation.
                              AVENIDA PRESIDENTE JUSCELINO KUBITSCHEK, 1909,
ERNST & YOUNG BRAZIL          TORRE NORTE, 6º AO 10º ANDAR, ITAIM BIBI                   SAO PAULO SP             04543-011    BRAZIL
LATAM AIRLINES GROUP S.A      ESTADO 10, PISO 11                                         SANTIAGO                              CHILE

PRICEWATERHOUSECOOPERS
CONSULTORES AUDITORES SPA AV. ANDRÉS BELLO 2711, 5TH FLOOR                               LAS CONDES SANTIAGO                   CHILE
                          RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT. 172,
TAM S.A.                  CHACARA SANTO ANTONIO                                          SAO PAULO SP                          BRAZIL




                                                                            1 of 1
                                            20-11604-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:54:42               Main Document
                                                                                   InPg  47 of 47
                                                                                     re Holdco I S.A.
                                                                                     Case No. 20-11604
                                         SOFA Part 13, Question 28 - Current Officers, Directors, Managing Members, Controlling Shareholders, etc.

                                                                                                                                                     Position and nature of    Percentage of
            Name                       Address1                      Address2               City       State            Zip               Country         any interest        interest, if any
                                                                                                                                                     BOARD DIRECTOR -
ENRIQUE CUETO P.             ESTADO 10, PISO 11                                         SANTIAGO                                     CHILE           GENERAL MANAGER
FLAVIA TURCI                 ESTADO 10, PISO 11                                         SANTIAGO                                     CHILE           BOARD DIRECTOR
HENRI PHILLIPPE REICHSTUL    ESTADO 10, PISO 11                                         SANTIAGO                                     CHILE           BOARD DIRECTOR
IGNACIO CUETO P.             ESTADO 10, PISO 11                                         SANTIAGO                                     CHILE           BOARD DIRECTOR
LATAM AIRLINES GROUP, S.A.   ESTADO 10, PISO 11                                         SANTIAGO                                     CHILE           SHAREHOLDER               99.99831%
MAURICIO ROLIM A.            ESTADO 10, PISO 11                                         SANTIAGO                                     CHILE           BOARD DIRECTOR
SONIA JULIA SULZBECK
VILLALOBOS                   ESTADO 10, PISO 11                                         SANTIAGO                                     CHILE           BOARD DIRECTOR




                                                                                          1 of 1
